 316
 
 
 
          
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 34
 
Fred Meyer Stores, Inc
.
 
and
 
United Food and Co
m-
mercial 
Workers
 
Local No. 555, 
a
ffiliated 
w
ith 
United Food 
a
nd Commercial Workers
 
Intern
a-
tional Union
. 
Case 36

CA

010555
 
December 1
3
, 2012
 
DECISION 
AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
O
n December 8, 2010, Administrative Law Judge 
Clifford H. Anderson issued the attached decision. The 
Respondent filed exceptions and a supporting brief, the 
Acting General Counsel filed an answering brief, and the 
Respondent filed a reply brief.
 
The Nationa
l Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the 
decision and the 
record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings,
1
 
and conclus
ions, 
and to adopt the recommended Order.
 
The central issue presented is whether the Respondent 
unlawfully changed the parties

 
longstanding and co
n-
tractually
-
based practice of allowing union represent
a-
tives to have short conversations with employees on th
e 
selling floor.  
The parties

 
successive collective
-
bargaining agreements included the following
 
visitation 
language:
 
 
It is the desire of the Employer and the Union to avoid 
wherever possible, the loss of working time by e
m-
ployees covered by this Agreeme
nt.  Therefore repr
e-
sentatives of the Union when visiting the store or co
n-
tacting employees on union business during their wor
k-
ing hours shall first contract the store manager or pe
r-
son in charge of the store.  All contact will be handled 
so as not to inte
rfere with service to customers nor u
n-
reasonably interrupt employees with 
the performance 
of their duties.
 
 
During the significant period of time that the contra
c-
tual access provision has been in place, the parties have 
established a past practice as to it
s interpretation and 
application.  Specifically, as found by the judge, the pa
r-
ties have allowed union representatives to have convers
a-
tions with employees on the selling floor so long as the 
following conditions were met: 
(
1)  the employees were 
                                        
        
 
1
 
The Respondent has exc
epted to the some of the judge

s credibility 
findings.  The Board

s established policy is not to overrule an admini
s-
trative law judge

s credibility resolutions unless the clear preponde
r-
ance of all the relevant evidence convinces us that they are incorrect
.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
not deali
ng with or assisting store customers at the time, 
and 
(
2) the store floor conversations were kept to a re
a-
sonable length.  The judge found that the parties

 
unde
r-
standing was that a reasonable length for such convers
a-
tions was 

a minute or two or possibly 
longer depending 
on the circumstances.

  
The judge found that the parties 
did not have a clearly defined practice with regard to the 
number of union agents permitted to be in a store at any 
one time.
 
 
The events at issue took place on October 15, 2009.  
By
 
then, 
the Respondent and the Union 
had been
 
e
n-
gaged 
in multiemployer negotiations for a successor co
l-
lective
-
bargaining agreement
 
for more than a year.  
That 
day, 
the Union sent a team of 
eight 
representatives to the 
Respondent

s 
Hillsboro, Oregon 
facilit
y
 
a
s part of a 
campaign to maintain employee support during 
the pr
o-
tracted
 
negotiations
; the representatives were instructed 
to inform employees about the status of the negotiations, 
distribute flyers, and solicit signatures for a petition in 
support of 
th
e Union

s
 
proposals.
2
  
When they arrived,
 
pursuant to the visitation provision of the parties

 
colle
c-
tive
-
bargaining agreement, Union R
epresentatives Jenny 
Reed and Brad Witt stopped at 
the 
store

s information 
desk to inform the 
m
anager 
on 
d
uty 
(MOD) that 
they 
were in the store; 
meanwhile, 
the other 
six 
union repr
e-
sentatives spread out in pairs to talk to employees.
3
  
After 
MOD Jim Dostert
 
arrived at the information desk, he
 
informed 
Reed and Witt 
that their contact with emplo
y-
ees on the store floor would b
e limited to identification 
and introductions and that any additional communic
a-
tions would need to take place in the breakroom.
 
 
Reed 
disagreed with 
Dostert

s instructions, offering to show 
him a copy of the
 
parties

 
contractual visitation policy
.  
Dostert
 
d
eclined to read
 
or consider the policy
.
4
 
 
                                        
        
 
2
 
The petition reads:
 
As dedicated employees of Fred Meyer we are proud to provide a 
vital 
service to the communities we serve and the communities we live in.  
Our hard work and service contributes greatly to the financial success 
of Fred Meyer and the satisfaction of our customers.  Now more than 
ever the economic security and health and 
well being of our families is 
of great importance.
 
Respect is a two way street and we ask that Fred Meyer be a respons
i-
ble corporate citizen and respect our needs as employees and the 
needs of our families.
 
We deserve better!  Respect our work.  Respect ou
r families.  Respect 
our need for affordable health care.  Respect our need for a living 
wage and a secure retirement
.
  
[
Emphasis in original.
]
 
3
 
The record is silent on how many, if any, customers were in the 
store at the time
.  A
s discussed below, it is 
apparent that the store was 
not particularly busy.
 
4
 
In adopting
 
the 

we note, as the 
judge did, that 

what Dostert 
told them
 
closely 
tracks 
Dostert

s written report about the incident.  
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
317
 
Thereafter, 
Reed and Witt attempted to speak with 
cashier 
Alicia England, who was straightening a 
nearby 
display.  Dostert 
intervened, angrily instructing England 
not to talk to Reed.  
Dostert 
then 
made several d
ispara
g-
ing remarks about the Union and summoned the store

s 
security officer to evict 
Reed and Witt
 
from the store. 
 
When Reed and Witt cited their contractual right to be on 
the premises and refused to leave, the Respondent co
n-
tacted the police.  
Ultimate
ly
,
 
the 
local police
 
arrested 
Reed for trespass; that same day, t
wo other
 
union repr
e-
sentatives were arrested 
for refusing
 
to leave the 
parking 
lot.  
 
The judge found that the Respondent 
committed seve
r-
al violations of the Act, including violating Section 
8(a)(5) and (1) by limiting the union agents

 
right to co
n-
tact store employees and violating Section 8(a)(1) by 
telling employees not to speak to the union represent
a-
tives, disparaging the Union in the presence of emplo
y-
ees, threatening to have union repre
sentatives arrested, 
and causing the arrest of three union representatives.  For 
the reasons set forth in the judge

s decision, we agree, 
and we adopt the judge

s recommended Order in its e
n-
tirety.
 
For the reasons set forth in his dissent, our colleague 
wo
uld reverse the judge and dismiss the complaint.  We 
do not find his reasoning to be persuasive.  To begin, our 
colleague 
criticiz
es
 
the judge for not applying the S
u-
preme Court

s decision in 
Lechmere, Inc. v. NLRB
, 502 
U.S. 527 (1992), 
to the instant fact
s.  The first problem 
with that criticism, however, is that 
Lechmere
 
is not on 
point here.   Whereas 
Lechmere
 
involved initial union 
organizing
, the parties in the instant case not only had a 
visitation and access policy embodied in the
ir
 
collective
-
bargai
ning agreement
 
but also had 
years of 
experience 
applying that access policy
.
  
As the Board has found, 
Lechmere
 
is not applicable under such circumstances
.
5
 
 
 
See 
CDK Contracting
 
Co.
, 
308 NLRB 1117
 
(1992) 
(holding that general contractor cannot rely on 
Lech
mere
 
to deny access to union officials who sought to co
m-
municate with subcontractor

s represented employees 
working at general contractor

s site
, where
 
the visitation 
clause in the contract between the subcontractor and the 
union permitted access)
; accord
:
 
Wolgast Corp.
, 334 
NLRB 
203 (
2001
)
, enfd. 349 F.3d 250 (6th Cir. 2003).  
The second problem with this criticism is that no party 
made this argument to the Board.  The Respondent

s 
                                        
        
 
5
 
 
Our
 
dissenting 
colleague

 
May Department Stores 
Co
.
,
 
59 NLRB 976 
(1944), 
is similarly unavailing.  A
s with 
Lechmere
, 
that case has no applicability where, as here, 
the parties have an esta
b-
lished 
contractual right of visitation
 
that allows union 
representatives to 
communicate with represented employees on the selling floor.
 
 
brief in support of exceptions does not mention 
Lechmere 
or any related cas
es; instead, the Respondent 
argues that its actions on October 15 were justified as a 
result of the union representatives

 
failure to comply with 
the parties

 
established visitation practices.  
 
O
ur colleague 
next asserts
 
that the conditions imposed 
by Dos
tert on union representatives 
Reed and Witt

that 
they were not allowed to communicate with employees 
on the store floor other than 
to 
introduce themselves 
and 
to distribute 
business card
s

constituted a 
de minimis
 
change in the visitation practice
 
and, ther
efore, did not 
violate Section 8(a)(5).  We disagree.  In our view, the 
elimination of the established right of the union repr
e-
sentatives to have short, substantive discussions with 
employees on the sales floor constituted a significant 
limitation on the e
mployees

 
Section 7 rights.  See 
Ernst 
Home Centers
, 308 NLRB 848, 848

8
49 (1992)
 
(rejec
t-
ing respondent

s argument that unilaterally altering the 
established practice of permitting the union

s agents to 
have limited conversations with employees on the sale
s 
floor was not a material change). 
 
Our dissenting colleague would also find that 
the 
number of union representatives in the store
 
on October 
15
 
constituted 
an excessive departure from past practice
.  
Because, in his view, 
the Union
 
had abrogated its
 
own 
duty to bargain
,
 
the Respondent could not have 
violated 
Section 8(a)(5).  
T
he 
parties

 
access provision
, however, 
does not specify any 
limits on the number of union repr
e-
sentatives 
who
 
may 
visit the store
 
at any one time.  See
 
generally
 
Frontier Hotel & Ca
sino
, 309 NLRB 761, 766 
(1992)
 
(finding violation where respondent expelled u
n-
ion representatives from premises but respondent did not 
establish that any representative breached the parties

 
contractual access provision), enfd. sub nom. 
NLRB v. 
Unbelievabl
e, Inc.
, 71 F.3d 1434 (9th Cir. 1995)
.  Fu
r-
ther, Dostert

s 
actions 
cannot be excused as a response to 
the Union

s purported abrogation of its bargaining obl
i-
gation
 
becaus
e, at the time he limited the access rights of 
Witt and Reed, Dostert was not aware th
at any additional 
representatives were present at the store. 
  
 
Finally, 
we disagree with our dissenting colleague

s 
conclusion that the union representatives had 

no ind
e-
pendent statutory right to be on the Respondent

s prope
r-
ty to communicate with repres
ented employees.

  
Even 
absent the parties

 
access provision and their longstan
d-
ing past practice, employees have a 

right to proper re
p-
resentation

 
that could require allowing union agents 
access to the employer

s property.  
See 
Holyoke Water 
Power Co.
, 2
73 NLRB 1369
, 1370
 
(1985)
, enfd. 778 
F.2d 49 (1st Cir. 1985).  In light of the parties

 
contract
u-
al access provision(s) and their established past practice, 
we need not reach this broader issue.  It is worth noting, 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
318
 
however, that any interference with the 
Respondent

s 
property right 
resulting from the union representatives

 
visit on October 15 appears to have been limited.  To 
begin, 
the Respondent had long permitted floor visits
.  
Furthermore, t
here is no evidence that the presence of the 
eight
 
u
nion repre
sentatives caused 
any 
disruption of o
p-
erations in the 165
-
acre facility.  The 
u
nion represent
a-
tives arrived at about 9:30 a.m. on a weekday, when the 
store was not busy, and spread out to speak with emplo
y-
ees.
  
They did not move as a group within the store
.
6
 
 
That England was straightening a display rather than 
attending to customers when Dostert prohibited her from 
speaking with Reed and Witt 
supports our inference 
that 
the visit occurred at an off
-
peak hour.
7
 
 
In conclusion, for the reasons set forth in t
he judge

s 
decision, we find that the Respondent

s actions v
iolated 
Section 8(a)(5) and 
(1) of the Act.  
 
ORDER
 
The Respondent
,
 
Fred Meyer Stores, Inc., Hillsboro, 
Oregon, its officers, agents, successors, and assigns
,
 
shall 
take the action set forth in th
e judge

s recommended O
r-
der.
 
   
 
M
EMBER 
H
AYES
, dissenting
.
 
On October 15, 2009,
1
 
nonemployee union agents 
sought access to represented employees on the selling 
floor of the Respondent

s Hillsboro, Oregon store during 
working hours in numbers and for a purp
ose that the R
e-
spondent was under no statutory duty to permit.  The 
Respondent

s management first reacted in accord with 
the parties

 
established contractual practice by asking 
two of these agents to go to nonpublic breakrooms in 
order to speak with employ
ees for more than a brief time 
without disrupting normal selling operations.  Then, 
when those agents refused to leave, management legit
i-
mately directed security officers to eject them and su
m-
                                        
        
 
6
 
The
 
dissent

that the other 
six union
 
agents 

intended to engage in discussion that could last more than 2 minutes 
and have employees cease work for a
t least as long as necessary

 
is not 
persuasive.  There is no evidence that the union agents actually engaged 
in any such protracted discussions.  
 
7
 
In his dissent, our colleague opines that evidence whether the 





not to in
terfere with service to customers nor unreasonably interrupt 


Hillsboro store on October 15 either interfered with 
customers or u
n-
reasonably interrupted working employees is directly relevant to our 
analysis.    
 
1
 
 
All dates are in October 2009.
 
 
moned the police for assistance.  Ultimately, three union 
agents
 
were arrested while on the Respondent

s property.
 
As will be discussed, the Union

s actions on October 
15 were in contravention of long
-
established contractual 
practices for access to the Respondent

s employees and 
were otherwise not entitled to statutory
 
protection.  
However, in a strange form of judicial alchemy, the 
judge has transformed actions by the Respondent in fu
r-
therance of legitimate property and production interests 
into a unilateral change violation of Section 8(a)(5) and 
other related unfair 
labor practices.   My colleagues a
f-
firm the judge

s analysis.  Unlike them, I would reverse 
the judge.
 
I begin with a recitation of law that the judge apparen
t-
ly found no need to mention.  Employers have a general 
right to bar nonemployee union agents from
 
their prope
r-
ty on a nondiscriminatory basis.
2
  
Even nonemployee 
union representatives of an employer

s employees have 
no general statutory right of access to an employer

s 
property to communicate with represented employees.  
Rather, the employer

s propert
y rights must yield only to 
the limited extent necessary 

where it is found that r
e-
sponsible representation of employees can be achieved 
only by the union

s having access to the employer

s 
premises.

 
3
   
Further, an employer may generally bar its 
own emplo
yees from distributing literature in working 
areas,
4
 
and a retail employer such as the Respondent may 
lawfully prohibit its own employees from soliciting other 
employees on the selling floor during working and no
n-
working time.
 
5
  
A fortiori, nonemployee un
ion agents 
have no independent statutory right to engage in distrib
u-
tion of literature
6
 
and solicitation of working employees 
on the selling floor.
 
Of course, the parties in a bargaining relationship may 
establish through contract or past practice a right 
of a
c-
cess for union agents that exceeds what is otherwise sta
t-
utorily required.  An employer

s failure to give the union 
notice and an opportunity to bargain before making a 
unilateral change in such an established access right vi
o-
lates Section 8(a)(5) of 
the Act.
7
  
Further, nonemployee 
union agents on an employer

s premises for communic
a-
                                        
        
 
2
  
Lechmere, Inc. v. NLRB
, 502 U.S. 527 (1992), and 
NLRB v. Ba
b-
cock & Wilcox Co
., 351 U.S. 105 (1956).
 
3
 
Holyoke Water Powe
r Co.
, 273 NLRB 1369,
 
1370 (1985), enfd. 
778 F.2d 49 (1st Cir. 1985); also see
 
Nestle Purina Petcare Co.
, 347 
NLRB 891 (2006).
 
4
 
Stoddard
-
Quirk
, 138 NLRB 615 (1962)
.
 
5
 
May Department Stores Co.,
 
59 NLRB
 
976 (1944), 
enf
d
.
 
as mod
i-
fied
,
 
154 F.2d 533 (8th Cir.
 
1946
), 
cert. denied,
 
329 U.S. 725 (1946).
 
6
 

As a rule . . . an employer cannot be compelled to allow distrib
u-
tion of union literature by nonemployee organizers on his property.

 
Lechmere
, 502 U.S. at 533.
 
7
 
 
 
E.g.,
 
Granite City Steel Co.,
 
167 NLRB 310, 3
15

316 (1967).
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
319
 
tions with represented employees 
pursuant to a contra
c-
tual access
 
clause
 
are engaged in activities protected by 
Section 7 of the Act.
8
 
 
 
In this case, the judge found both 
that the Respondent 
unlawfully unilaterally changed the established union 
access practice on October 15 and that two union agents 
were engaged in protected activity that day because they 
were on the Respondent

s premises pursuant to that e
s-
tablished practi
ce.  The judge is twice mistaken, 
 
and 
th
e
se 
errors infect his entire analysis of the issues.
 
The judge

s definition of the Union

s established right 
of access for many years of the parties

 
collective
-
bargaining relationship is essentially undisputed befo
re 
us.   Store visitation provisions in successive multie
m-
ployer contracts stated
:
 
 
It is the desire of the Employer and the Union to avoid 
wherever possible the loss of working time by emplo
y-
ees covered by this Agreement. Therefore represent
a-
tives of the 
Union when visiting the store or contacting 
employees on Union business during their working 
hours shall first contact the store manager or person in 
charge of the store. All contact will be handled so as 
not to interfere with service to customers nor unre
aso
n-
ably interrupt employees with the performance of their 
duties.
 
 
Consistent past practice clarified the meaning of what a
c-
cess was permitted as reasonable under this provision prior 
to the events that gave rise to this proceeding.  Store visits 
usually 
involved one union agent.  Occasionally, a second 
agent in training was present.  The agent(s) would first 
check in with store management.  Subsequent conversations 
with employees working on the selling floor were to be brief 
and should not involve custome
rs.  Flyers could be distri
b-
uted during these encounters with the request that emplo
y-
ees read them later.  
On
-
floor conversations should last a 
minute or two.  More extended conversations should take 
place on an employee

rooms or 
nonworking areas.
 
In 2009, the Union and Respondent were engaged in 
protracted multiemployer bargaining for a successor 
agreement.  Local union officials enlisted international 
union officials

 
assistance to rally employee support for 
the Union

s position.
  
With the assistance and encou
r-
agement
 
of these officials, including International R
epr
e-
sentatives Jenny Reed and Joe Price, the presence and 
activity of union agents at the Respondent

s stores i
n-
creased.  Reed repeatedly testified during her testimony 
                                        
        
 
8
 
Turtle Bay Resorts, 
355 NLRB 
706
 
(2010)
, 
adopting
 
in full the ea
r-
lier set aside decisi
on reported at 353 NLRB 1242,
 
1242 fn. 6, and 1273 
(2009).
 
th
at the purpose of her store visits was to meet with e
m-
ployees, educate them about the Union

s bargaining pos
i-
tion, give them flyers, and solicit them to sign a 
healthcare petition.
 
 
Store officials and union agents skirmished over these 
visitation issues. 
 
One such skirmish took place at the 
Respondent

s Hills
boro store on October 14, when I
nte
r-
national R
epresentative Price argued with Hillsboro 
S
tore 
M
anager 
Gary Catalano.   During this argument, 
accor
d
ing to Catalano

s uncontroverted testimony, Price 
thre
a
t
ened to 

bring 15 or 20 more people tomorrow and 
we just do our thing tomorrow.

 
 
At 9:30 the next morning, eight union agents simult
a-
neously entered the Hillsboro store.  Only two of them, 
Reed and Bradley Witt, went to check in with manag
e-
ment.  The ot
hers spread out in pairs to talk with e
m-
ployees on the selling floor and to solicit their signatures 
on the healthcare petition.  Food Manager Jim Dostert 
was designated to act as the manager on duty at the store 
in Catalano

s absence.  He met Reed and Wit
t at the 
store

 
information desk.  They identified themselves and 
stated they were there to visit and talk with employees.  
Reed had in her possession flyers which she intended to 
di
s
tribute and a copy of the healthcare petition.  There is 
no evidence tha
t Dostert was aware at this time of the 
presence of other agents in the store for the same pu
r-
pose.  Reed and Witt certainly did not inform him.
 
 
What transpired thereafter was the subject of conflicting 
testimony.  Reed and Witt testified that Dostert imm
ediately 
said they had to go to the breakroom, effectively precluding 
even brief discussion with employees on the selling floor.  
Dostert testified that he told the agents they had the right to 
talk with employees on the floor for a minute or two, but 
leng
thier discussion would have to take place in the brea
k-
room.
 
Whatever was said

I will return to that shortly

did 
not dissuade Reed and Witt from moving to the selling 
floor where they attempted to speak to cashier Alicia 
England, who was working on an appar
el project at a 
checking station.  Dostert followed them.  England, who 
is hearing
-
impaired, testified that Reed said she had a 
right to speak to her and handed England a paper.  En
g-
land did not recall hearing Dostert say anything, but it is 
clear that he 
interrupted, told her not to speak to the u
n-
ion agents, and resumed the argument with them about 
the extent of permissible visitation with employees on 
the selling floor.  At some point during this rolling arg
u-
ment, the trio moved away from England to a di
fferent 
area of the store, and at some point Dostert made dispa
r-
aging remarks about the union agents and unions in ge
n-
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
320
 
eral.
9
  
Ultimately, a security officer directed Witt and 
Reed to leave the store.  They did not immediately do so, 
police officers summone
d by Dostert arrived, and Reed 
was arrested.  Thereafter, as the disputants moved out of 
the store into the Respondent

s parking lot, the police 
arrested two other union agents for trespass.
 
The judge began his analysis of the legality of the R
e-
spondent

s 
actions by 

narrowing the issues.

  
For him, 
the presence and conduct of union agents other than Witt 
and Reed in the Hillsboro store on October 15 was esse
n-
tially irrelevant.  Instead, he found controlling the que
s-
tions whether those two union agents were
 
visiting the 
store in accord with established contractual practice and 
whether Dostert impermissibly departed from that pra
c-
tice when dealing with them, seeking their ouster, and 
causing the arrests.  In a rambling and convoluted anal
y-
sis of conflicting t
estimony, the judge purported to credit 
the testimony of Witt and Reed over Dostert.  To a ce
r-
tain extent, this is what he did.  The judge credited Witt 
and Reed and found that they identified themselves in 
their initial encounter with Dostert, expressed a
 
desire 

to do no more than talk briefly

 
with represented e
m-
ployees on the selling floor, and did not claim the right to 
extended discussion.  In fact, it appears the judge gave 
the agents

 
testimony more credit than due.  It is correct 
that their testimo
ny did not disclose a contemporaneous 
claim of the right to extended discussion

although it is 
manifest in the record that the Union claims such a    
right

but neither did they indicate the desire to speak 
only briefly with employees.
 
As to Dostert

s respo
nse, the judge did not actually 
credit in full the union agents

 
testimony that Dostert 
preemptively denied them any access to employees on 
the selling floor.  Instead, he found that Dostert told the 
two agents they had to 

limit their conversations with 
e
mployees on the store floor to identification and intr
o-
ductions only with all additional communication between 
agent and employee required to be off the floor in the 
breakroom.

  
The judge acknowledged that Dostert may 
not have noticed or focused on 

the c
ritical distinction

 
between a visitation policy limiting on
-
floor discussion 
to identification and introductions and one which allows 
agents to talk with employees for a reasonable period of 
time, 

perhaps one or two minutes depending on the ci
r-
cumstances
.

  
 
                                        
        
 
9
  
Crediting a composite version of contemporaneous notes by Witt 
and the testimony of Reed, t
he judge found that Dostert variously said 
to them, in England

s presence, that he was tired of union people, union 
reps were jerks, union dues were ridiculous, unions were outdated and 
ridiculous, they were only there for people

s money, the members did 
n
ot need a union, how much money had they stolen from members, and 
he did not believe in unions.
 
Regardless of Dostert

s possible misunderstanding of 
the correct statement and application of the visitation 
policy, the judge found that his limitation of floor discu
s-
sion contravened the contractual practice, in violation of 
Section 8(a)(5) of the A
ct, and the rights of represented 
employees to communicate with their union agents, in 
violation of Section 8(a)(1) of the Act.  He therefore 
found separate 8(a)(1) violations for all actions taken 
with respect to the ejection and arrest of union agents.
 
 
Contrary to the judge, I find that the credited version 
of Dostert

s articulation and application of the visitation 
policy did not constitute an unlawful unilateral change.   
It is well
 
established that not every change in a contra
c-
tual access rule constit
utes a breach of the bargaining 
obligation.  The change imposed must be 

material, su
b-
stantial, and significant.

10
  
In my view, the difference 
between permitting a brief introductory discussion on the 
shop floor and a discussion of 
1
 
to 
2
 
minutes does not
 
rise to this level, if, in fact, there is any practical diffe
r-
ence at all.  Under neither version would Reed be permi
t-
ted the on
-
floor time to educate employees about the 
Union

s bargaining position and to solicit them to read 
and sign a healthcare petiti
on, which is exactly what 
Reed intended to do in her conversation with England 
and others.  Accordingly, the 8(a)(5) allegation should be 
dismissed.
11
 
There is, however, a broader and far more compelling 
basis for dismissing this allegation and all related
 
8(a)(1) 
allegations.   The judge impermissibly divorced the pre
s-
ence and conduct of Witt and Reed from those union 
agents who accompanied them for the same visitation 
purposes on October 15.  The entire group of eight 
agents was far in excess of the custo
mary one or two per 
store visit.  Six of the agents made no attempt to check in 
with management before contacting working employees 
during working time on the selling floor.  All of them, 
including Witt and Reed, intended to engage in discu
s-
sions that coul
d last more than a minute or two, and to 
have employees cease work for at least as long as nece
s-
sary to read and sign the Union

s healthcare petition.   
All of these actions were in substantial contravention of 
the parties

 
established visitation practice 
as defined by 
the judge and not disputed before us.  The Union sought 
to change this practice by bluster, not bargaining.  Co
n-
sequently, even if  Dostert himself substantially varied 
from that same practice in dealing with Witt and Reed, 
                                        
        
 
10
  
E.g., 
United Technologies Corp.
, 278 NLRB 306, 308 (1986).
 
11
  
See 
Peerless Food Products, Inc.,
 
236 NLRB 161 (1978)
 
(no ba
r-
gaining violation because unilat
eral change in union representative

s 
prior 

virtually unlimited

 
access to employees in production areas, by 
eliminating conversations unrelated to contract matters, was not mater
i-
al, substantial, and insignificant).
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
321
 
and later with the
 
other agents, he did so in response to 
the Union

s own 
bad
-
faith abrogation of its
 
bargaining 
obligation, and no
 
8(a)(5) violation can be found.
12
 
 
Furthermore,  even if Dostert

s statement of the visit
a-
tion practice somehow constituted an unlawful unilat
eral 
change, the union agents

 
right to be in the store or an
y-
where on the Respondent

s premises turns on whether 
they, not the Respondent, were in compliance with the 
established  practice.  They clearly were not.
13
  
Thus, 
based on the legal principles se
t forth earlier in this opi
n-
ion, 
in the absence of a legally sufficient contractual ju
s-
tification for access by the union representatives, they 
had no independent statutory right to be on the Respon
d-
ent

s property to communicate with represented emplo
y-
ees.
   
The Respondent had a right to exclude them from 
its private property and to seek the assistance of police 
authorities to have them removed when they refused to 
leave as requested
.
14
 
 
Based on the foregoing, I would reverse the judge and 
dismiss the 8(a)
(5) unilateral change allegations and all 
related 8(a)(1) allegations.
15
 
 
                                        
        
 
12
  
See 
T
imes Publishing Co.
, 72 NLRB 
676, 683 (1947)
 
(

a union

s 
refusal to bargain in good faith may remove the possibility of negoti
a-
tion and thus preclude existence of a situation in which the employer

s 
own good faith can be tested. If it cannot be tested, its absence can 
hardly be found.

 
13
 
 
In affirming the judge, my colleagues refer to evidence that alle
g-
edly suggests the presence of the union agents was not disruptive of 
store operations.  Such evidence is irrelevant to the question whether 
the agents

 
presence and activity were in ac
cord with the contractual 
visitation practice.   
 
14
 
 
The Acting General Counsel argues, and the judge apparently 
agrees, that Dostert did not know of the union agents

 
departure from 
established access practice, and in any event, did not order them to 
lea
ve the store and allegedly cause their arrest for this reason.   It is not 
the Respondent

s burden to prove its knowledge that the union agents 
were not engaged in protected activity.  To the contrary, it is the Acting 
General Counsel

s burden to prove tha
t the agents were engaged in 
protected activity, and he has failed to meet this burden.
 
15
 
I note that the judge found Dostert

s disparaging remarks in En
g-
land

s presence about unions and union agents to be in violation of Sec. 
8(a)(1).   I believe there i
s some reason to question the judge

s finding 
that England heard these remarks,  As previously mentioned, England 
is hearing
-
impaired and could not recall any remarks by Dostert.  
Moreover, Reed testified that Dostert actually made his remarks in the 
vicin
ity of an unidentified employee after the argument moved away 
from England into a different store area.
 
However, it is not necessary to contest the factual basis for the 
judge

s finding.  As stated in 
Trailmobile Trailer, LLC
, 343 NLRB 95,
 
95 (2004), 

[i]
t
 
is well settled that the Act countenances a significant 
degree of vituperative speech in the heat of labor relations. Indeed, 

[w]ords of disparagement alone concerning a union or its officials are 
insufficient for finding a violation of Section 8(a)(1).

 
Sears, Roebuck 
& Co.
, 305 NLRB 193 (1991)
. Rather, 

flip and intemperate

 
remarks 
that are mere expressions of personal opinion are protected by the free 
speech provisions of Section 8(c) of the Act. Id.

  
The judge did not 
elaborate the basis for finding
 
Dostert

s remarks unlawful., but his 
citation to 
Turtle Bay Resorts
, supra, indicates that the accompanying 
John H. Fawley, Esq. 
and
 
Helena A. Fiorianti, Esq.
, 
for the 
General Counsel.
 
Richard J. Alli Jr. 
and
 
Jennifer A. Sabovik, Esqs.
 
(Bullard, 
Smith, Jernstedt & Wilson), 
of Portland, Ore
gon, for t
he 
Respondent.
 
John S. Bishop, Esq. (
McKanna, Bishop, Joffe & Arms), 
of 
Portland, Oregon, for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
C
LIFFORD 
H.
 
A
NDERSON
, Administrative Law Judge
. 
 
I heard 
the
 
above
-
captioned case in 3 weeks of trial
 
in Portland, Or
e-
gon
,
 
over the period April through July 2010.  Posthearing 
briefs were timely submitted on August 31, 2010.
 
The matter arose as follows. 
 
On October 15, 2009, the Uni
t-
ed Food and Commercial Workers Local No. 555, affiliated 
with United Foo
d and Commercial Workers International U
n-
ion (the Union or the Charging Party) filed a charge against 
Fred Meyer Stores, Inc. (the Employer or the Respondent) with 
Subregion 36 of the National Labor Relations Board 
(the 
Board) 
docketed as Case 36

CA

0
10555
. 
 
Following an inve
s-
tigation, the R
e
gional Director for Region 19 on January
 
29,
 
2010
,
 
issued a 
c
omplaint and 
n
otice of 
h
earing regarding the 
charge and, on April
 
27, 2010, amended the complaint.  The 
Respon
d
ent filed timely answers to the complaint and a
mended 
co
m
plaint.
 
The amended complaint alleges in paragraph 9 that the R
e-
spondent on October
 
15,
 
2009, at its Hillsboro, Oregon store 
through its store Home Department Manager Jim Dostert:
 
(a)
 
Directed employees not to speak with union represent
a-
tives;
 
(b
)
 
Told union representatives that they could not speak to 
employees;
 
(c) Told union representatives that they must go to the e
m-
ployee breakroom in order to speak with employees;
 
(d)
 
Disparaged the Union in the presence of employees by 
stating that:
 
 
Union 
representatives are jerks;
 
Unions are outdated and ridiculous;
 
Union dues are ridiculous; and
 
Union representatives and the Union
 
are stupid;
 
 
(e)
 
Threatened to have union representatives arrested or r
e-
moved from the store because they would not restrict t
heir co
n-
versations with employees to the employee breakroom; and
 
(f) Instructed Hillsboro store Loss Prevention Manager M
i-
chael Kline in the presence of employees to contact the police 
to have the union representatives arrested or removed from the 
store be
cause they would not restrict their conversations with 
employees to the employee breakroom.
 
The complaint further alleges in paragraph 10 that the R
e-
spondent on October 15, 2009, at its Hillsboro, Oregon store 
through its Hillsboro store Home Department Ma
nager Jim 
                                        
                                     
 
threat by Dostert to have union representatives removed or arrested was 
the critical factor.  For reasons previously stated, I would not find that 
Dostert

s threat was unlawful.  I see no other basis for finding that 
Dostert

s disparagement was unlawful.
 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
322
 
Dostert and Hillsboro store Loss Prevention Manager Michael 
Kline caused the arrest of the union representatives because 
they refused to limit their conversations with employees to the 
employee breakroom.  And the complaint alleges at paragraph 
1
1 that since October 15, 2009, the Respondent caused the 
criminal prosecution of the union representatives because they 
refused to limit their conversations with employees to the e
m-
ployee breakroom.
 
The conduct alleged in complaint paragraphs 9, 10
,
 
and 11
 
is 
further alleged in complaint paragraph 15 to violate Section 
8(a)(1) of the National
 
Labor Relations Act (the Act).
 
The complaint further alleges in paragraph 13, that at the 
same place and time the store 
h
ome 
d
epartment 
m
anager in 
limiting the union a
gents

 
right to contact represented store 
employees within the facility consistent with the parties

 
co
n-
tract and past practice, unilaterally changed the terms and co
n-
ditions of union
-
represented employees without notifying the 
Union, bargaining with the U
nion respecting the change or 
obtaining the Union

s permission and, in so doing, the co
m-
plaint alleges in paragraph 14 the Respondent violated Section 
8(a)(5) and (1) of the Act.
 
The Respondent in its answer denies the noted allegations of 
the complaint.
 
 
It alleges the union agents involved in the Oct
o-
ber 15, 2009 contretemps were not conforming to the uniformly 
applied rules and practices of the Respondent or of the contract 
concerning in
-
store union agent contact with represented e
m-
ployees and therefore 
the union agents did not have the right to 
remain at the Respondent

s Hillsboro facility. 
 
The Respondent 
argues further that the union agents were properly asked to 
leave and some did not. 
 
Therefore, the Respondent argues, its 
actions in obtaining their 
removal and the Respondent

s utiliz
a-
tion of public authority to accomplish that removal were pe
r-
missible under the Act.  Further, the Respondent specifically 
denies that the Respondent

s agents

 
application of the rules to 
the union agents at the Hillsboro
 
store on October 15, 2009, 
was a change in the longstanding application of the rules and 
practices followed by the parties and it therefore argues no 
change in the employees

 
working conditions occurred and 
Section 8(a)(5) of the Act was not violated as a
lleged.
 
F
INDINGS OF 
F
ACT
 
Upon the entire record herein including helpful briefs from 
each of the parties, I make the following findings of fact
1
 
I
.
  
J
URISDICTION
 
At all material times, the Respondent, a State of Ohio corp
o-
ration
,
 
with an office and place o
f business in Hillsboro, Or
e-
gon, has been engaged in the retail grocery business.  During 
the
 
12
-
month period preceding the initial issuance of the co
m-
plaint, the Respondent enjoyed gross revenues in excess of 
$500,000, and during the same period purchased
 
and received 
                                        
        
 
1
 
As a result of the pleadings and the stipulations of counsel at the 
trial, there were few disputes of fact regarding collateral matters.  
Where no
t otherwise noted, the findings herein are based on the plea
d-
ings, the stipulations of counsel, or unchallenged credible evidence.
 
at its Hillsboro facility goods valued in excess of $50,000 d
i-
rectly from suppliers located outside the State of Oregon.
2
 
Based on the above, there is no dispute and I find that the 
Respondent is and has been at all times material an employer
 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.
 
II
.
  
L
ABOR 
O
RGANIZATION
 
The pleadings establish, there is no dispute, and I find the 
Union is a labor organization within the meaning of Section 
2(5) of the Act.
 
III
.
  
T
HE 
C
O
LLECTIVE
-
B
ARGAINING 
R
ELATIONSHIP
 
The Respondent is a company doing business throughout 
Oregon
 
and in other S
tates engaged in the retail sale of groce
r-
ies and other products in many cases in 

big box

 
facilities of 
se
v
eral acres in size, offering groceries 
and a wide variety of 
other products under one roof.  The Respondent has many faci
l-
ities in the Portland, Oregon area including a 165,000 square 
foot grocery and other goods retail facility in Hillsboro, Or
e-
gon.
 
The Union is a labor organization representi
ng food and 
commercial workers in the State of Oregon and portions of 
Washington including the representation of a large number of 
the Respondent

s employees in the Portland, Oregon area.
 
At all relevant times, the Respondent has recognized the U
n-
ion as th
e exclusive representative for purposes of collective 
bargaining of certain of its employees in various bargaining 
units (units).  These units include the following units, each of 
which is alleged in the complaint and admitted in the answer to 
be a unit ap
propriate for the purposes of collective bargaining 
within the meaning of Section 9(b) of the Act and respecting 
which the Union is the employees

 
representative pursuant to 
Section 9(a) of the Act.
 
The Grocery, Produce, and Delicatessen (Grocery) Unit:
 
 
A
ll employees within the jurisdiction of United Food & 
Commercial Workers

 
Union Local
 
555, covered by the wage 
schedules and classifications listed herein (head clerk/head 
produce clerk, journey person clerk, apprentices, courtesy 
clerks, demonstrators, co
ntainer clerks employed in the gr
o-
cery, produce and delicatessen departments), for all present 
and future stores of the Respondent in Multnomah, Washin
g-
ton, Clackamas, Columbia, and Yamhill Counties, Oregon.
 
 
The Combined Checkout (CCK) Unit:
 
 
All employee
s employed in the Respondent

s combination 
food/non
-
food check stand departments in all present and f
u-
ture combination food/non
-
food check stand departments in 
Multnomah, Washington, Clackamas, Columbia, and Yamhill 
Counties, Oregon.
 
 
The Retail Meat Unit:
 
 
All employees covered by the wage schedules and classific
a-
tions listed herein (head meat cutter, journeyperson meat cu
t-
ter, apprentices, journeyperson meat wrapper, lead person, 
                                        
        
 
2
 
The Board has recently taken jurisdiction over the Respondent.  
See for example,
 
Fred Meyer Stores, Inc.
, 355 NLRB 541 (201
0).
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
323
 
journeypersons employed in the retail meat, service cou
n-
ter/butcher block, a
nd service fish departments), for all pr
e-
sent and future stores of the Respondent in Multnomah, 
Washington, Clackamas, Columbia, and Yamhill Counties, 
Oregon.
 
 
The Non
-
Food Unit:
 
 
All employees within the jurisdiction of United Food & 
Commercial Workers Un
ion Local 555, covered by the wage 
schedules and classifications listed herein (general sales, store 
helper clerks, salvage, pharmacy tech A, lead clerks, PICs), 
for all present and future stores of the Respondent in 
Multnomah, Washington, Clackamas, Colum
bia, and Yamhill 
Counties, Oregon.
 
 
The Respondent

s Hillsboro store employees in each of the four 
above
-
described bargaining units are represented by the Union.
 
IV
.
  
T
HE 
A
LLEGED 
U
NFAIR 
L
ABOR 
P
RACTICES
 
A. 
 
Background
 
1. 
 
The 
a
pplicable 
c
ollective
-
b
argainin
g 
a
greements
 
The grocery and meat bargaining units are covered by mu
l-
tiemployer bargaining agreements negotiated by a multie
m-
ployer association, Allied Employers, on behalf of the R
e-
spondent, two other major grocery employers
,
 
and a few smal
l-
er e
mployers. 
 
The non
food and CCK units are represented in 
negotiations with the Union by the Respondent individually.
 
At all relevant times
3
 
the applicable Portland and Vicinity 
Grocery, Meat
,
 
and CCK contracts covering the represented 
employees in the units set forth
 
above, including the represen
t-
ed employees at the Hillsboro store, contained a store
-
visitation 
clause that concerns store visits by union representatives in 
which they contact represented employees on union business 
during employees

 
working hours.  The 
contracts, not with 
identical numbering, contain identical language in a general 
conditions clause subarticle entitled, 

Store Visitation
:

 
 
It is the desire of the Employer and the Union to avoid whe
r-
ever possible the loss of working time by employees cov
ered 
by this Agreement.  Therefore representatives of the Union 
when visiting the store or contacting employees on Union 
business during their working hours shall first contact the 
store manager or person in charge of the store.  All contact 
will be handle
d so as not to interfere with service to customers 
nor unreasonably interrupt employees with the performance 
of their duties.
 
 
The Grocery, Meat
,
 
and CCK contracts expired in July 2008, 
but were extended by written agreements to continue until the 
parties 
reached new agreements.  Such new agreements were 
reached in early 2010.  The contracts with the quoted language 
were therefore current and in effect during all of 2009.  The 
parties stipulated that the same contract language and practices 
concerning the q
uo
ted language was applied to non
food unit 
                                        
        
 
3
 
Testimony established that the contract visitation language has 

past almost 20 years and was carried forward, again in unchanged form, 
in the 2010 contracts.
 
employees including at the Hillsboro facility at all relevant 
times.  The quoted contract language thus covered all repr
e-
sented employees at the Hillsboro facility at all relevant time
s.
 
2. 
 
Store visitation
4
 
The 
Respondent

s facilities in which represented employees 
work are often large, stand
-
alone facilities with adjacent par
k-
ing areas.  The stores are open during normal retail hours and 
represented employees generally work in areas where retail 
customers are sh
opping for the goods on sale.  Some employees 
at the Hillsboro facility and doubtless other
s
 
of the Respon
d-
ent

s facilities in the Portland area also work at least part of the 
time in nonpublic areas engaged in such tasks as maintaining 
security, receiving
 
and warehousing product, or preparing items 
for sale.  There are also offices and a nonpublic meal or brea
k-
room for store staff use at relevant times with the normal tables 
and chairs and vending machines, etc.
 
The Union at all relevant times has utilized
 
a staff to make 
regular visits to the stores in which its represented employees 
are employed including the Respondent

s Portland area facil
i-
ties and the Hillsboro store.  Such individual union agents have 
a number of stores assigned to them and they visit
 
each on a 
regular basis.  Beyond the contract language quoted above, at 
least through the events at issue, there have been no written 
policies or explanations of the policy promulgated and distri
b-
uted by the Respondent or apparently reduced to writing in 
any 
formal manner.
 
Substantial testimony on the store visitation policy and its 
application in practice was offered by the parties. 
 
The conse
n-
sus of the testimony on the visitation process suggested that the 
longstanding, typical or ordinary practice was 
for the individual 
assigned union agent to visit a store on his or her 

route

 
during 
the store

s business hours, enter the store, directly or indirectly 
identify himself or herself to the store manager or person in 
charge of the store, and then walk the a
reas of the store where 
represented employees might be found.  Encountering repr
e-
sented employees on the floor; the union agent would identify 
him or herself to represented employees and then communicate 
with the employee for a reasonable period.  By the q
uoted co
n-
tract language, this process could occur in the public areas of 
the store, but it should not interrupt employee service to cu
s-
tomers or unreasonably interrupt employees in their duties.  
Conversations or contacts between employees and union agents
 
that could not be concluded on the shop floor consistent with 
these limitations could be deferred to a later meeting, a later 
phone call or electronic communication from the modern pan
o-
ply of mobile communication options now at hand, or the mee
t-
ing could 
be adjourned to the store break
room.
 
The testimony on both sides respecting the visitation practice 
addressed the quantification of the reasonableness aspects of 
the visitation agreement.  Thus all who addressed the issue 
agreed a brief or reasonable perio
d of communication was pe
r-
missible between a union agent and a represented employee and 
                                        
        
 
4
 

 
involved herein is only the in
-
store visitation of 
represented store employees by union agents.  Union agent visits to 
store management officials or in attending store site meetings are not at 
issue.
 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
324
 
an unreasonable period was not.  Union Field Representative 
Mary Spicher was assigned the Hillsboro store in the months 
before the events in controversy and indicated s
he limited her 
shop floor conversations with represented employees to 

a 
couple of minutes,

 
with a lesser time for cashiers in place at 
their cashier stations.  Hillsboro management officials, Hillsb
o-
ro Store Manager Catalano and Home Department Manager 
D
ostert, testified that it was permissible for a union agent to 
engage with represented employees on the store floor for a 
minute or two.
 
Mary Spicher testified to two encounters with Hillsboro 
Store Manager Gary Catalano respecting union visitation du
r-
ing 
her visits to the store, the first occurring in the spring or 
early summer of 2008.  She testified:
 
 
I was just about finished with my route work and talking to 
people and he came up to me and said, you know you can

t 
talk to anybody except in the breakroo
m. 
 
I said, no.  Under 
the contract and the National Labor Relations Act, I have the 
rig

re on the floor, and I have it 
right here in the cont

t.  You 
have to go to the breakroom.  And I happen 
to not have the 
contract on me.  I went out to the car and I got it.  I brought it 
back in and I showed
 

t care and 
he was going to call [Respondent

s Regional Human R
e-
sources Representative] Terri Robinson.
 
. . . 
I said fine.
  
But 
I

m through for today anyway, and I
 
walked out to the car and 
I called [Robinson] first
. . . .
 
 
I had told [Robinson].  I said, I was in the [Hillsboro] store 
and Mr.
 

t talk to anybody e
x-
cept in the breakroom, and tha
t


ll tal
k to him.  I said, thank you.
 
 
A few months later, Spicher testified she was in the Hillsb
o-
ro store and had a brief exchange with an employee.  Leaving 
the area Spicher encountered Store Manager Catalano.  She 
descri
bed the brief conversation:
 
 
And I was headed around the corner, and Mr.
 
Catalano 
came the other way, and he said, I saw you talking to 
Lance in the s

t talk to pe
o-
ple on the floor.
 
Q.
  
Did you respond?
 
A.
  
I said that if you
 
saw me, you know I was there 
about 30 seconds.
 
Q.
  
Did he have any response to that?
 
A.
  
He walked off.
 
 
When she was finishing her in
-
store communication with repr
e-
sented employees, Catalano approached her and said: 

You 

t talk to anybody ex
cept in the breakroom.

 
Catalano did not testify respecting these specific convers
a-
tions, but rather recalled: 

There have
 
been a couple of times 

ve reminded the reps not to take up too much time of 
the employees or interrupt their job duties.

 
A s
eparate aspect of the dispute regarding the visitation rules 
was whether or not there was a numeric limit to the number of 
union agents who could be in the store for such purposes at one 
time.  The contract language is not specific as to the number of 
repr
esentatives permitted at any one time. 
 
The clause simply 
requires no interference with service to customers or unreaso
n-
able interruption of employee performance of duties. 
 
There is 
no doubt that union practice typically involved one agent at a 
time, with
 
two agents occasionally performing their in store 
functions when one agent was training or introducing
 
a newer 
agent to the facility.
 
The dispute regarding the practice extant at the time of the 
controversy at issue is dis
cussed in detail infra.
 
B. 
 
The E
vents
 
1. 
 
Fall 2009
 
Negotiations for new Portland a
rea contracts to replace those 
that expired in July 2008 had not concluded after over a year of 
bargaining and in 2009 the Union sought the help of its Intern
a-
tional who provided various assistance includi
ng that of Inte
r-
national Representative Jenny Reed in July 2009.  Part of the 
Union

s efforts carried out from that time was a campaign to 
encourage and sustain unit employee support for the Union in 
bargaining.  This campaign included a variety of aspects
.  Thus 
Reed testified:
 
 
I

ve assisted with formulating the message on text messag
ing, 
on e
-

ve had member nights out, that I 
have participated in, to garner membership inv
olvement in 

s been open house[s].  W

ve go
tten 
quotes and pictures from members about what their
 
goals are 

ve developed 
talking points so that we can talk to members abo


ve had meetings, coffee, breakfast, 
small
-
group, l
arge
-
group meetings with members in vari
ety of 

ve 
had one
-
on
-

ve 
helped other staf
f have one
-
on
-

ve done a 
variety of things.  You know, petitions and community coal
i-

s been a var
iety of things
. . . .
 
 
The union representatives who visited stores to talk to repr
e-
sented employees in their stores were encouraged to talk to 
employees about the negotiations and encourage support for the 
Union

s bargai
ning efforts and did so.
 
By early f
all 2009, the union efforts in these regards became 
more active and, in the face of decertification petitions filed in 
two of the Respondent

s Oregon stores, the Union suspected 
the Respondent of seeking to undermine the Union and viewed 
the employers cond
uct generally with alarm and reviewed u
n-
fair labor practice procedures and possibilities.
 
The Un
ion utilized the International r
epresentatives provi
d
ed 
to it to train its own representative in visiting stores and e
n-
couraging employee support for the Union
.
  
The Union also 
began to use 

delegations

 
of up to eight 
u
nion agents to enter 
into a store in the September

October 2009 period.  Intern
a-
tional Representative Jenny Reed testified:
 
 
So, having a group that broke up into twos meant that we 
could go in an
d talk to every single member that was wor
k-
ing, in a really quick manner, educate them on what was g
o-
ing on in bargaining, get them to sign the petition, get them a 
flier, if necessary, get in and get out of the store.
 
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
325
 
The Respondent

s vice president of l
abor associate relations, 
Cynthia Thornton, testified:
5
 
 
Well, leading up to the fall of 2009
 
. . . 
in Portland, we 
started having more reps come into even the Portland 
stores, three or four reps at a time, and getting more co
n-
frontational in their interac
tions with our management 
teams.
 
Q.
  
Was this different than your prior experiences?
 
A.
  
Yes.
 
Q.
  
In what way?
 
A.
  
Well, in prior experience, we

ve had problems with 
the U

s been with one union 
rep, a union rep that will get 
angry, yell, use profanity, 
something like tha

re dea
l-
ing with one person.  What was occurring was several u
n-
ion reps coming in at a time and not following protocol.  
They either wouldn

t check in or they

d keep talking to 
em
ployees at length.  When management would ask them 
to go to lunchroom, they would be confrontational with 
them.
 
 
The Respondent did not issue announcements of any kind r
e-
lated to visitation to its stores, file grievances
,
 
or file unfair 
labor practices res
pecting visitation issues.  When store mana
g-
ers contacted the centralized labor relations staff, the visitation 
language and the practices described above were simply reite
r-
ated.  The Union clearly perceived some type of resistance from 
the Respondent

s st
ore managers regarding visitations during 
this period because the Union contacted its agents by memo on 
the afternoon of October 13, 2009:
 
 
We need information concerning any incidents at Fred Meyer 
where Management has tried to restrict our access to Unio
n 
members.  This would include being restricted to the brea
k-
room, told not to talk to members on the sales floor, b
e
ing told 
there was a time limit on how long we could talk to our me
m-
bers, being told we couldn

t talk to members on the sales 
floor, being t
old there was a time limit on how long we cold 
talk to members, being told we couldn

t hand out fliers or p
e-
titions, anything of this sort.  We need this information juri
s-
diction wide.
 
2. 
 
October 14, 2009
 
As a result of a bargaining session cancellation o
f bargaining 
scheduled for October 14 and 15, 2009, the union represent
a-
tives who had intended to be involved in the bargaining had 
time available and the Union conducted training of agents and 
members for store visitation on October 14.  Reed testified:
 
 
We provided substantial training, gave ever
ybody an update 

t happened, where we were at on healthcare 
because that was a big issue that we were bargaining on, and 
then how they were going to go talk to their coworkers in the 
store, make sur
e that they check in, talk to folks about what 
was going on, and what the next steps were going to be.  It 
                                        
        
 
5
 
She also testified to issues arising in the context o
f the two decert
i-
fication petitions and efforts of the Union at the stores involved in Coos 
Bay and Bend, Oregon, geographic locations not included the bargai
n-
ing units involved herein.
 
was really an education component to make sure that the 
members were fully aware of what was going on at the ba
r-
gaining table. 
 
. . . 
 
It was a mutua
l training with all of the reps 
and the me
mbers that were in attendance.
 
Following the training the attendees were split into teams 
and assigned stores to visit.  Reed testified:
 
 
We had eight other teams besides the one I was on that were 
going to go out 
to the different stores and visit with their 
coworkers about what was happening at the bargaining table 
and work on helping get the petition signed to send the me
s-
sage to management that they were serious about getting a fair 
con
tract.
 
 
Mary Spicher at tha
t time had been a union agent for 2 years 
and earlier had been an employee of the Respondent for over 30 
years. 
 
At the time of the events in controversy Spicher was the 
union agent assigned to visit the Hillsboro store.  She and Joe 
Price, an Internationa
l representative based in Georgia who had 
been assigned to the Charging Party, were assigned to the 
Hillsboro store to talk to represented employees and to get a 
petition supportive of the Union

s position on healthcare signed 
by those employees.
 
Spicher a
nd Price visited the Hillsboro
 
store the morning of 
October 14
 
for about an hour.  Spicher testified that the two 
fo
l
lowed normal practice.  During their Hillsboro store visit the 
two se
p
arated and individually spoke to represented employees 
and asked them
 
to sign a petition respecting health care su
p-
portive of the Union

s position in negotiations.  Working ind
e-
penden
t
ly, Spicher was called on her mobile phone by Price 
who told her 

there was a young member on the pop aisle that 
had insu
r
ance questions, and
 
he didn

t have the answer.  Could 
I please come over there and take care of it?

  
Spicher came 
over and the employee, who was unloading a pallet of bevera
g-
es in a store isle, spoke to her about an insurance matter with 
Price standing in the area.  While t
he employee started to stop 
wor
k
ing, Spicher told him to keep working, 

You can work.  
We can listen.

  
At
 
that point, Spicher testified S
tore Food 
Manager Josh 
Sclch,
6
 
came up, spoke to Price and the two 
walked off through plastic doors into the back room
.  Spicher 
conclu
d
ed talking to the employee and Price came out of the 
back and the two headed to a different area of the store.  Ne
i-
ther Price nor Scich testified.
 
Spicher testified as to what happened next:
 
 
And at that point, Mr.
 
Catalano came up to us,
 
looking very 
angry.  And he said, I
 
told you, you have to talk to people in 
the breakroom.  And before I could open my mouth to r
e-
spond, Mr.
 
Price got right in front of him and they were nose
-
to
-
nose pretty much arguing.
 
Q.
  
And do you recall what was sai
d?
 
                                        
        
 
6
 

sp
elling of his name used above is that appearing in the record testim
o-
ny of his Store Manager Catalano.  Scich did not testify.  The purported 

others misattributed to Sclch.  Price di
d not testify either.  Thus, there 
was no record nonhearsay evidence of the substance of the Sclch
-
Price 
exchanges occurring on October 14.
 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
326
 
A.
  

t be on the floor.  Mr.
 
Price 
said 

t.  And, who are you?  
He told him who he was.  And he tried to say

Mr.
 
Cat
a-
lano tried to say something else.  Mr.
 
Pr
ice cut him off and 

re don
e he


t let me speak.  And so he went his way and we left 
the store.
 
 
Spicher also recalled that she also told Catalano before the 
exchange between Price and Catalano that the union agents had 
a right to be on the floor.
 
Stor
e Manager Catalano testified that during the visit of the 
union
 
representatives on October 14
, his food manager, Josh 
Sclch, reported to him that he had a heated 

run
-
in

 
with a u
n-
ion representative concerning a matter, Catalano testified he 
was not exactl
y sure what the situation had been as reported by 
Sclch, but it involved the union representative and an emplo
y-
ee.  Catalano testified he came across the two union represent
a-
tives thereafter and had a conversation with the male who was 
otherwise unknown to
 
him.  He did not recognize Spicher as 
the union agent who was assigned to and had regularly visited 
his store and its represented employees. 
 
Catalano testified the 
conversation was heated. 
 
Catalano 

reiterated the policy, that 
they are not to be on the 
sales floor, to interrupt our customers, 
to interrupt our job duties of the associates, and that if they 
needed more time they needed to set up in the lunchroom.

  
He 
added: 

I was just trying to get out the policy and let him know 
that the lunchroom was a
vailable to them
.

 
 
Catalano characte
r-
ized the male union representative

s responses as interrupting 
and angry and that the 
u
nion agent added:
 
 
[W]ell, what if I just bring in 15 or 20 more people tomorrow 
and we just do our thing tomorrow, and I

m not sur
e exactly 
what he said there, but something along those words of brin
g-
ing in a whole group of people.
 
 
Thereafter that same day Catalano reported these events, i
n-
cluding the possibility of 15 or 20 union agents entering the 
store, by telephone to Terry Rob
inson in the Respondent

s r
e-
gional human resources office.  He testified to that conversa
tion 
with Robinson:
 
 

t recall my exact words, something along the lines of 
basically just what I said, what had happened, and let her 
know that they were, you kn
ow, promising to bring in a whole 
bunch of people the next day and asking for her advice on 
what we should do.
 
Q.
  
Okay.  And what did she tell you?
 
A.
  

d have to call Cindy Thornton and 
then get back to me, so when she did get back to me it w
as 
a step by step procedure of making sure to contact the o
f-
fice if they did show up to get advice on how to handle it, 
but we were basically to reiterate our policy, allow them to 
be in the store as long as they weren

t disruptive, and if 
they were becomi
ng disruptive we were to ask them to 
leave.  If they refused, then we were to get the loss preve
n-
tion manager on the sales floor so he could handle the si
t-
uation, ask them to leave, but keep in contact with either 
Terry or Cindy during the whole time, and 
if they still 
woul
d
n

t leave on the advice of either Terry or Cindy we 
were to call the police.
 
 
Catalano also testified that Robinson at no time or indeed an
y-
one from Respondent

s higher management had ever told him 
that there was a limit to the number of
 
union representatives 
that could be in the store at one time or that they should be 
limited to one or two at any one time. 
 
Robinson did not testify 
at the hearing.
 
Thereafter that same day, Catalano testified he had a meeting 
with his Hillsboro store div
ision managers, including Dostert, 
the food manager, 

to let them know what I 
was told and what 
the procedure would be if that, indeed, happened the next day, 
and if this group showed up this was what we were going to 
do.

  
He testified:
 
 
I went through th
e steps, advised them of what we want from 
the union reps, no disruption.  If they needed

you know, if 

t going to obey simply our common practice[
7
] to 
set up in the lunchroom, then we needed to ask them to leave.  
If they didn

t want to leave, 
refused to leave, at that point it 
may have been necessary to call the police.
 
 
Catalano knew that he was not going to be at the store the 
morning of October
 
15, 2009.
 
 
In his absence, consistent with 
normal store practice, a 

Manager on Duty

 
or 

MOD

 
wou
ld 
hav
e been designated either on October 14 or the morning of 
the 15
.  In the event Food Manager Dostert was designated and 
acted as MOD on 
October 15
.
 
Price and Spicher upon leaving the store after the events d
e-
scribed above returned to the union offices
 
and, in the course of 
the evening during the training sessions that were ongoing, 
reported the events that had taken place at the Hillsboro store.  
During the evening store visit training sessions, the decision 
was taken, as part of the plan to visit many
 
of the Respondent

s 
stores with teams of agents, to send eight agents to visit the 
Hillsboro store the morning of the following day, October 15, 
2009. 
 
The designated union agents were: Jenny Reed, Brad 
Witt, Mike Marshall, Ken Spray, Jeff Anderson, Kevin
 
Bil
l-
man, Kathy Macinnis, and Joe Price.  Because the union agents 
as part of a general cautionary practice anticipated there was a 
possibility the Respondent would seek the arrest of a union 
                                        
        
 
7
 

visitation policy:
 
They check in at the desk
 
or with whoever the manager on duty is.  
They

re allowed to walk the store, make sure the employees know that 
they

re in the store and available to discuss anything they have, and 
then we ask them to

if they need longer conversations to set up in 
the lunc
hroom so the employees either on their break or their lunch 
will have the opportunity to talk with them.
 
In answer to followup questions he expanded on the policy:
 
Q.
  
And is there any limit on the amount of time a union rep 
is all
owed to talk to an employ

s working?
 
A.
  
We ask that they keep their conversations brief and not i
n-
terrupt their job duties or not interrupt their interaction with cu
s-
tomers.
 
Q.
  
Okay.  And if they need to have longer conversations with 
the union reps, then what does the emp
loyee do?
 
A.
  

re allowed to talk to them on

again, on the
ir break 
or on their lunch hour. . . .
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
327
 
agent or agents, it was det
ermined that Jenny Reed, as an I
n
te
r-
n
ational R
epresentative, would 

take

 
such an arrest if nece
s-
sary.
 
3. 
 
October 15, 2009
 
The eight union agents assigned the previous evening to visit 
the Hillsboro store gathered at the Union

s Portland office on 
the morning of Thursday, October 15, 2009, a
nd carpooled to 
the store arriving at around 9:30 a.m.  One of the eight, at that 
time the Union

s special assistant to the union president, Bra
d-
ley 
Witt, was also an Oregon State r
epresentative in the Or
e
gon 
House of Representatives for District 31.  Amon
g his d
u
ties as 
special assistant to the president was to supervise and direct the 
union agents that visited represented stores.
 
Witt testified that as he was driving from the union office to 
the Hillsboro store that morning, he telephoned Donna Nyberg, 
wh
o at that time was both Witt

s campaign manager and a fre
e-
lance photographer.  He noted: 

I felt that there was a potential 
story there.  She has credentials for the labor press.  And I, 
frankly, was hopeful that she might be able to get a story.

  
Witt co
ntinued that although he had initiated the telephone call 
on his own motion and without consulting or informing anyone, 
he placed the call, reached Nyberg, and informed her of the 
upcoming visit of the union agents at the Hillsboro store of the 
Respondent.
  
She ultimately came to the store soon after the 
union agents arrived, entered the store
,
 
and took photographs of 
the subsequent events there as matters developed.  Certain of 
her photographs were entered into evidence.  Nyberg did not 
testify.
 
Upon arriv
ing at the store parking lot and parking the veh
i-
cles in that lot, the union agents entered the store.  Reed and 
Witt took the lead role.  The other six simply entered the store 
and dispersed in pairs to talk to represented employees.  Jenny 
Reed and Bradl
ey Witt entered the store by its main entrance 
and approached the store

s customer information desk
8
 
which 
was staffed by a customer service representative.  Witt testified 
he presented his business card to the representative and asked 
to speak to a manage
r.  After approximately 5 minutes, Dostert, 
at that time acting as manager on duty, in charge of the store, 
arrived at the information desk.  The two union agents ident
i-
fied themselves and indicated they were in the store to talk to 
their represented emplo
yees. 
 
Witness versions of subsequent 
events that day differed.
 
                                        
        
 
8
 
The witnesses used the terms customer service desk and customer 
information desk seemingly interchangeably.
 
C. 
 
Versions of Events
9
 
1. 
 
The Hillsboro 
e
vents to the 
a
rrests
 
a.  The 
te
stimony of Reed
10
 
Reed testified that she entered the store carrying union fliers, 
a petition concerning health care s
he intended to offer to repr
e-
sented employees for signature and a sheet setting forth the 
then current visitation language of the applicable collective
-
bargaining agreements.  After informing the customer info
r-
mation employee they wished to talk to the sto
re manager, they 
waited until Jim Dostert arrived.  Reed and Witt introduced 
themselves and, in Reed

s recollection, they told Dostert they 
were 

here in the store to do a visit and talk with members.

  
Without further conversation by any of the three, Dos
tert, in 
Reed

s testimony, simply replied without more: 

We needed to 
go to the breakroom.

  
Reed testified as to what happened next:
 
 
We had a copy of the store visitation
 
language and 
handed it to Mr.
 
Dostert.  And explained we had a contract 
that was in
 
effect that allowed us to be there and that we 
needed to talk to the members, educate the members about 
what was going on.
 
Q.
  
And did Manager Dostert respond w
hen you 

s access provisions for visit
a-
tion

 
A.
  
He did.
 
Q.
  

permission
?  And what do you recall him sa
y-
ing?
 
A.
  
He said that h
e did not need to follow that.
 
Q.
  
Was there any further conversation that you heard 
at the customer 
information desk that morning?
 
A.
  
There was some conversat
ion back and forth, but I 

t

because 
it was kind of the heat of the moment, and 
he said he wanted us to go to the breakroom.  He wanted 
us to leave.  At which point, you know, tried to hand him 
the cont

t take it.  And he 
then picked up the phone to call Cindy T
hornton.
 
 
Reed recalled that she and Witt waited in place for a few 
minutes while Dostert spoke on his mobile phone.  At that 
point, Do

e did not like my face 
.
 
. .
 
.

 
at which point Reed and Witt walked away toward store 
e
mployees in the store

s apparel section including store e
m-
ployee Alicia England who was standing in an apparel depar
t-
ment check stand.  Reed and Witt approached England and 
Reed started to talk to her about bargaining.  Reed testified as 
to what occurred n
ext:
 
                                        
        
 
9
 
The instant case was closely litigated.  In
 
the interest of avoiding 
making a long decision even longer, the recitation of testimony noted is 
not the entirety of any given witnesses complete testimony.  Nor are all 
witnesses named or their evidence discussed.  All evidence has howe
v-
er been consider
ed based on the record as a whole and in the context of 
the credibility and demeanor of all witnesses.
 
10
 
Reed was designated as essential to the presentation of the Char
g-

issued at the 
commencement of the hearing which required witness 
separation from the hearing room during the testimony of others.  She 
was present essentially throughout the proceedings.
 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
328
 
Q.
  
Did you have any interaction with Alicia [England] 
at the check stand
?
 
A.
  
I attempted to have some interaction with her.
 
Q.
  
Okay.
 
A.
  
I attempted to be able to talk to her about what was 
going on with bargaining and how it would af
fect her.
 
Q.
  
Okay.  Well, what happened as you at
tempted to 
speak to her?
 
A.
  
Manager Dostert interjected from the left
-
han
d 

t talk 
to her, and then to me, 

t talk to h


t talk t
o th
em.
 
Q.
  
And did you h

s 
phys
ical appearance at this point?
 
A.
  
Yeah.  He was clearly angry.  His face was red.  
His voice was raised.  His hands were clenched.  He was 
clearly upset.
 
 
The trio: Dostert, Reed, and Witt, mo
ved into a different area 
with Dostert in some anger.  Reed testified:
 
 
Q.
  
Okay.  So, you testified that Mr.
 
Dostert said som
e-
thing at this point
.  Do you recall what he said?
 
A.
  
He said a lot, including that we were only here for 
people

s dues money, th
at people

these members did not 
need a union.
  

d stolen 
fr

t believe in unions, 
that we didn

t need unions, and he wanted us to leave.  He 
was

there was a lot of conversation that was happeni
ng 
a
nd he was pretty agitated.
 
 
Reed testified she responded to these s
tatements with assertions 
that:
 
 
[W]e were there to talk to members about what was going on 
with their contract. 
 
And that I had an obli
gation to be there, 

t there to pick a f
ig
ht with him.  That

my


s 
my job to represent the members and that that

s what I was 
there to do.
 
 
While the three were in the periphery of the jewelry or ph
o-
to/electronics area, they were joined by Respondent

s store 
security agent Kurt Klein who told th
e two union agents that 
Dostert wanted them to leave.  The two declined to do so a
s-
ser
t
ing a contractual right to remain.  In time three uniformed 
police officers entered the store and approached.  Dostert told 
the officers, identifying the two Union Agent
s Reed and Witt, 
in Reed

s memory, that 

he wanted us to leave, he wanted us 
out of there.

 
One officer approached the two union agents more closely.  
They again asserted their contractual rights to remain in the 
store and meet with represented employees. 
 
Reed recalled she 
told the officer: 

I had a contractual right and obligation to be 
there.

  
The officer simply replied that Manager Dostert wanted 
the two to leave.  Reed testified to what happened next:
 
 
I aske

t leave, be
cause 
I 
had an obligation to be there.
 
Q.
  
And did you get a response?
 
A.
  
That he would have to arrest me.
 
Q.
  
Did the officers offer you any option other than a
r-
rest if you
 
chose to remain in the store?
 
A.
  
No.  I tried to have dialogue with them, and th
ere 
was no c
onversation that could be had.
 
Q.
  
Okay.  And perhaps this is self
-
evident but how did 
you know that you were under ar
rest?
 
A.
  
They put handcuffs on me.
 
Q.
  
Did they tell you why they were handcuff
ing you?
 
A.
  
They did.
 
Q.
  
And what did they s
ay?
 
A.
  
They were arresting me for trespass.
 
Q.
  
While you were being arrested, and right before 
that, did you happen to notice whether there were any e
m-
ployees 
present in the immediate area?
 
A.
  
There were.
 
Q.
  
And do you reca
ll approximately how many?
 
A.
  
I would say there were 5 to 10.
 
 
Reed was then taken by the police from the store to the store 
parking lot and there placed in a patrol car in which after about 
half an hour she was taken to jail, booked, incarcerated, and 
later released on bail.  Witt d
id not refuse to leave the store 
during this encounter with the police but rather, while Reed was 
being removed from the store, contacted the other union agents 
in the store and they all exited the facility.
 
From her vantage point in the patrol car, Reed w
as able to 
observe events from the parking lot.  She described a scene of 
confusion, union agents and custo
mers trying to leave the store, 
r
espondent managers 

kind of standing in the way
,

 
police 
o
f
ficers standing at the door.  She testified she observed 
the 
union agents leaving the store, heading to their cars and leaving 
the
 
area save for Union Collective
-
Bargaining Representative 
Mike Marshall who was stopped, arrested next to a car in the 
parking lot by police officers there, handcuffed and in turn 
tak
en to jail, booked, incarcerated
,
 
and later released on bail.
 
b.  The 
t
estimony of Witt
 
Bradley Witt testified that he and Reed introduced the
m-
selves to Dostert as representatives of the Charging Party and 
no further discussion occurred regarding who they 
represented.  
Further he testified that Dostert did not in his initial convers
a-
tion with them nor at any other time suggest they could meet 
with represented employees in any location other than in the 
breakroom and, after the union agents asserted their co
ntractual 
rights to talk to the represented employees on the floor, Dostert 
was specific in asserting 

he would have us trespassed if we 
attempted to meet with our members on the floor, that he would 
do it gladly, and that he had heard all that crap about 
Union 
rights before.

  
Witt also testified that Dostert told them:  

hat union dues are ridiculous, that unions are outdated 
and ridiculous.

 
Witt corroborated Reed

s testimony respecting their contact 
with store cashier employee Alice England.  He reca
lled that 
the first of the three of them to speak to England was Dostert 
who told her not to speak to Reed or Witt.  Witt also recalled 
Dostert asserting in the check stand area in th
e presence of store 

I

m tired of these union people, union re
ps are 

m going to call loss control and have the Union repr
e-
sen

 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
329
 
Witt testified the three

Dostert, Reed
,
 
and Witt

then 
moved to the perimeter of the jewelry area where he observed 
Dostert take out his portable phone 
and initiate a call stating he 
wished to talk to Cindy Thornton.  Witt could not hear the co
n-
versation.
 
After Dostert completed his telephone call, Witt testified:
 
 
Mr.
 
Dostert said that union dues are ridiculous, that 
u
n
ions are outdated and ridiculous, a
nd then he said to Ms.
 
Reed that, you are not anyone to me and you cannot 
strong
-
arm people.
 
Q.
  
What was Mr.
 

s physical appearance as he 
was saying this?
 
A.
  
He was agitated.
 
Q.
  
What was the color of his face?
 
A.
  
Flushed.
 
Q.
  
Tone of his voice?
 
A.
  
Showing contempt.
 
 
Witt approached Dostert to respond to these remarks but at 
that time a male store security officer, Kline, arrived and i
n-
structed Witt not to approach Dostert 

and that if I did, he 
would have

he, the store security, would have me ha
n
d-
cuffed.

  
Dostert walked into another area briefly, returned and, 
Witt testified, 

He came right up to me, into my personal space.  
He got in my face.  And he said that, you are all jerks and that 
all you do is waste time and money.

 
Within perhaps 10 mi
nutes uniformed police officers arrived 
at the store.  Two officers approached Dostert, Reed, and Witt 
and others who were in the general area.  One asked Dostert if 
he wanted the officers to 

have us removed from the store.

  
Dostert said yes.  Witt and R
eed then commenced to show the 
officers the contract language which they asserted gave them 
the right to be in the store.  Witt recalled one officer simply 
said:
 
 
.
 
. . if there was one more word out of me, meaning me, that I 
would be arrested.
 
Q.
  
Did he 
state what he would do if you didn

t leave?
 
A.
  
Subsequently, yes.
 
Q.
  
What did he say subsequently?
 
A.
  
Get out of the store, this is private property, get out now or 
you will be arrested.
 
Q.
  
And after he directed you to leave the store, what did you 
do?
 
A.
  
I began to leave the store.
 
 
Witt observed that Reed did not agree to leave and was han
d-
cuffed and taken to a police car by the officers and taken away.  
Witt and the other union agents walked out of the store through 
the entrances to the parking lot.
 
Witt testified:  

[I] was engaged in the events that were tra
n-
spiring with Mr.
 
Dostert, and I was attempting to write them all 
down as they occurred.

  
Several pages of what Whit identified 
as his verbatim, if abbreviated, notes on the events and stat
e-
men
ts made during the visit were received into evidence.  E
x-
emplars of these contemporary notes include the following 
excerpts of remarks of Dostert from Witt

s chronological rec
i-
t
a
tion of assertions:
 
 

Cannot talk to ees on the sales floor.

 
 

I

m tired of t
hese union people.  Union reps: jerks.

 
 

Union dues are ridiculous.

 
 

Unions are outdated and ridiculous.

 
 

You

re not anyone to me.

 
 

You can

t strong
-
arm people.

 
 
The Respondents Hillsboro store cashier Alicia England te
s-
tified respecting her experi
ence on October 15, 2009.  On that 
date she was working in her usual role as a cashier at the appa
r-
el check stand in the Hillsboro store.  She described the store as 
not very busy that morning and that she was working on an 
apparel department project at a 
check stand, the specifics of 
which task she could not recall. 
 
At that point Union Agent 
Reed
 
and store Home Manager Dostert, approached her work 
location at the same time

an unusual circumstance which she 
found unsettling.
 
England recalled that when Unio
n Representative Reed a
p-
proached her. 

She said, 

I have the right to speak to you, I

m 
from the Union

 
and she handed me a paper with something on 
it that was going on with the Union at that time.

  
She testified 
Dostert was standing right next to Reed, b
ut she could not r
e-
call if the home manager said anything to her.
11
 
c.  The 
t
estimony of Dostert
12
 
James Dostert, at the time of the events in controversy, had 
been the Respondent

s Hillsboro store home department ma
n-
ager for 2 months but had been in Respo
ndent

s management at 
various stores for over a dozen years.  His initial experience 
with union agents and the Respondent

s visitation policies 
arose in another store in circumstances where the Union was 
trying to organize unor
ganized employees in the stor
e.
 
Dostert testified he did not have any role in, nor direct 
knowledge of, any of the events of October 14, 2009
,
 
at the 
store other than to have attended 
a meeting on that day in which 
S
tore Manager Gary Catalano reported to store managers that 
he 

had a 
conflict with a couple Union representatives 
earlier that day,

 
a 

little issue with some visitation.

  
He 
recalled Catalano:
 
 
[J]ust reiterated that they have the right to walk the floor after 
they check in, interact with the employees, socialize for a m
i-
nute or two, hand out their business card, and then anything 
lengthier needs to go to the breakroom.
 
 
In the early morning the following day, October 15, 2009, 
Dostert was informed by Catalano that he was leaving to attend 
a offsite meeting and that Doster
t would serve during Cast
a-
lano

s absence as the manager on duty (MOD), i.e., the person 
                                        
        
 
11
 
England is hearing impaired and wears a hearing aid which does 
not provide compl
ete restoration of hearing so that England augments 
her hearing with lip reading.
 
12
 
Dostert, like Reed, was designated at trial by a party as essential to 

separation from the hearing roo
m during the testimony of others.  He 

chief and began the testimony referred to herein on the 9th day of the 
12
-
day hearing.
 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
330
 
in charge of the facility.  Before 10 a.m. that morning, Dostert 
received a telephone summons from the customer se
r
vice desk 
employee saying two union representatives w
ere there and 
wanted to check in with Dostert as MOD.  Dostert walked 
through a portion of the store to reach the customer service 
desk.  In doing so he did not observe any union agents in the 
store till he saw two at the customer service desk.
 
Dostert rec
alled:
13
 
 
I proceeded to the desk and walked up and saw two 
Union representatives, a male and a female.  I walked up 
and introduced myself; the male known as Brad Witt and I 
shook hands.  He handed me his card.
 
Q.
  
Had you seen these two individuals before
?
 
A.
  
No, I had not. I said, you guys know the drill, that 
you have a right to walk the floor, engage with associates 
for a minute or two, hand out your card; anything lengthier 
than that needs to go to the breakroom.
 
 
At that point he testified that Reed 
held up a piece of paper and 
said that: 

she had federal law rights to talk to the assoc
i-
ates as long as she wanted to.

  
Dostert responded:
 
 
I, again, reiterated the policy.  I said no, that policy states that 
you can walk the floor, engage with associate
s for a minute or 
two, socialize, hand out your card; anything lengthier needed 
to be taken to the breakroom.
 
 
Dostert testified that the three: he, Reed, and Witt did not r
e-
solve their heated disagreement regarding the permissible a
c-
tions of union agents 
on the store floor. 
 
Dostert testified that 
Reed

s assertion of her rights were not consistent with his u
n-
derstanding of store policy. 
 
Thus he testified:
 
 
Q.
  
Was there anything about the way she described 
the union rights that you found contrary to Fred 
Meyer 
policy?
 
A. 
 
Yes, that she could talk as long as she wanted.
 
 
When the matter could not be resolved, D
ostert telephoned 

elations
,
 
Cindy Thornton.  Thornton testified respecting this first tel
e-
phone c
all with Dostert.
 
 
He called to say that he was having problems with the union 
reps, that they were refusing to follow our protocol, and were 
waving a piece of paper in his face about this is Federal law, 
and that they had a right to spend as much time wit
h emplo
y-
ees as they liked, and so he was calling me to ask if things had 
changed, and I said, no, they had not changed.
 
Q.
  
Did you describe the policy to him at that time?
 
                                        
        
 
13
 

nt of that 
days events he recalled these same opening remarks as follows:
 
I shook hands introducing myself as the MOD.  I informed Brad Witt 
and female rep what I was told on Wednesday (14
th
) that they could 
approach associates and hold out their card and 
they would be in the 
breakroom for further information.  They proceeded to pull out a piece 
of paper with a Supposed federal law/union contact saying they can 
talk to the associates which they are working that I would be violating 
federal law if I did not 
let Them.
 
A.
  

s the normal policy.  They 
can walk the floor.  They
 
can spend a few minutes with the 
employees on the floor but ask them to carry on their 
longer conversations in the lunchroom.  I said just reiterate 
the practice to them and ask them to comply.
 
 
Respecting the attributions of Witt and Reed that he made 
va
rious derogatory statements respecting the Union and or u
n-
ion representatives, Dostert generally denied making the r
e-
marks.  While he admitted calling Witt a jerk, he denied calling 
union representatives generally jerks.  While admitting to hol
d-
ing opinion
s consistent with the words attributed to him, he 
denied stating the Union or unions are ridiculous or outdated. In 
certain cases, such as the allegation he called Reed stupid or 
ridiculous, he suggested that he simply called the sheet of paper 
she repeate
dly proffered to him ridiculous.
 
Dostert described subsequent events and the interchange 
with employee Alice England:
 
 
I start drifting again down towards apparel.  I figured 
maybe if I went towards the doors, the exit, I could min
i-
mize the situation.  Ms.
 
Reed said she had the right to talk 
to employees as long as she wanted and walked briskly 
towards the apparel check stand where there was an e
m-

m going to talk to this e
m-
ployee right here.
 
Q.
  
What did you do next?
 
A.
  
I follow
ed her over.  Ms.
 
Reed
 
got the attention, 

s back was to her, but she turned around and 
stopped what she was doing to try to talk to her.  I did tell 
the associate not to talk to her, that she was busy and she 
needed to keep doing what she was d
oing.
 
Q.
  
What was the associate doing, do you know?
 
A.
  

m not sure.
 
 
When Reed

s interactions with England were thwarted:  

I 
think the cashier was kind of confused about the whole situ
a-
tion, so Ms.
 
Reed kind of gave up on talki
ng to her,

 
the 
three

Dostert, Reed
,
 
and Witt

drifted to another area within 
the store without resolution of their differing positions.  Witt 
and Dostert had a 

small conversation

 
regarding the Union

s 
purpose in talking to employees, the virtues of the U
nion

s 
positions and Dostert

s general disagreement with the Union

s 
posi
tion.
 
Dostert testified that during the entire time of the dispute and 
the incident with
 
England, neither Reed nor Witt attempted to 
talk to other employees nor did they leave him and
 
go to other 
parts of the store in an effort to talk to employees.  From this 
point on
,
 
however, Dostert observed and received in store r
e-
ports that other union representatives were talking to employees 
and trying to get them to sign a petition. 
 
Dostert c
alled 
Thornton a second time:
 
 
I called Cindy back, let her know that the situation was not 
going to resolve itself and what should I do next.  She told me 
to call the loss prevention manager, have him come out and 
help me by explaining the trespass rules,
 
and ask them to 
leave.
 
 
Thornton testified:
 
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
331
 
[Dostert] called back again and said that they were still 
refusing to comply, telling him that he was in violation of 
Federal law, and that there were more union reps there and 
was asking what he should do.
 
Q.
 
 
When you say more union reps, what did that mean 
to you?
 
A.
  
Well, he said there were mult
iple union reps there.  

t quite sure, and I can

t remember the number.
 
Q.
  
Was it more than one?
 
A.
  
Yes.
 
Q.
  
What did you advise him during this conversatio
n?
 
A.
  
I told him to again reiterate our policy, just ask 
them to comply with the policy, that if they didn

t comply 
with the policy, to ask them to leave.
 
 
The Respondent

s store security agent arrived, Dostert test
i-
fied that 

he proceeded to explain to
 
W
itt and
 
Reed the trespass 
rules and asked them to leave.

  
Dostert described what ha
p-
pened next:
 
 
And then I did receive a phone call from Terri Robi
n-
son, our regional HR director, and I
 
wa
s on the phone and 
I was saying

that she was asking me what was goi
ng on.  
And I said, well, the Union representatives think they can 
talk to associates 

s when 
Mr.
 
Witt proceeded to get in my, right next to my face and 
yell 

 
over the phone.  And I stepped back a few feet.  
He proceede
d to 

 
yelling it.  I again s

m trying 
to have a conversation, back off.  And he proceeded not to.  
So, then, I stepped back again, and I
 
asked Mr.
 
Kline to 
step in between us so I
 
could a
ctually finish my phone 
call.
 
Q.  When he was calling you a liar, was that in a no
r-
mal tone of voice?
 
A.  No, he was yelling.
 
Q.  How long did your conversation with Terri Robi
n-
son last?
 
A.  Thirty seconds, maybe.
 
Q.  What happened next?
 
A.  Mr. Kline was 
out there then and, you know, he 
was again reiterating that they needed to leave or they will 
be trespassing.
 
 
Dostert again telephoned Cindy Thornton.  

I just explained to 
her, it was real brief, that it was out of control.  What do you 
want me to do?  A
nd she said go ahead and call the police.

  
Thornton described the call:
 
 
[Dostert] called back again and said they were refusing to 
comply, and wanted to know wha
t to do.  I said, well, if 

re not going to comply, you can ask them to leave, to 
contact
 
the
 

d have to contact 
the police to ask them to leave.
 
 
Dostert then directed Kline to call the police and he did so.
  
After the police arrived, the union agents were asked to leave, 
Reed refused to leave but the other union
 
agents left the store.  
Reed was arrested by the police and taken to a police car.
 
d.  The 
m
id
-
e
vent telephone call between Thornton
 
and Barkeley
 
We live in a world where seemingly every individual has and 
uses mobile communication devices.  Through the c
alls noted 
above and through other calls not specifically set forth herein, 
the participants to the events of October 15 to a large degree 
kept their principals informed of ongoing developments.
 
During the events, the Union

s International Union

s vice 
pre
sident, Shaun Barkeley, telephoned Thornton.  Thornton 
described her conversation with
 
Barkeley:
 
 
He called and said to me, I understand that you are ordering 
the union reps out of the store at Hillsboro, and calling the p
o-
lice to have them arrested.  And 
I said, we have multiple u
n-
ion reps at the store and they

re being disruptive, and we

ve 
asked them to leave.  He said that he had sent those union reps 
in there and I asked him why he sent so many union reps in 
there, and he said because of something that
 
had happened the 
day before, and I said, if something had happened the day b
e-
fore, why didn

t you just call and talk about it, and he said that 
the union reps had a right to be there and this is how he ha
n-
dled things, and I said, well, they weren

t there 
just servicing 
the store.  They

re being disruptive and he said he had trained 
the union reps and that they were trained to not interfere with 
their work, and that they could talk to the employees as long 
as they wanted, as long as they didn

t interfere, a
nd that they 
were trained to walk away if a customer walked up and to 
smile.  And I said, well, I appreciate that, Shawn, except that 
that

s not our practice.  Our practice is they just come in, give 
them their card and longer conversations take place in t
he 
lunchroom, and that while you may tell them to be nice and to 
step back from a customer, customers aren

t going to a
p-
proach people that are talking to someone else, and he said, 
well, they had a right to be there and that if this is how I was 
going to h
andle things, he could have 15 reps there, and I said 
to him, I can tell you

re getting very upset, and I said this rea
l-
ly doesn

t have to happen this way.  We should just sit down 
and talk about it but right now it

s disruptive at the store and 
they need 
to leave, and he said, well you do things or he said, 
he said, you do what you have to do and I

ll do what I have to 
do.  And that was the end of the conversation.
 
 
Barkeley did not testify.
 
Thornton issued and caused to be distributed to all represen
t-
ed e
mployees a letter on company letterhead dated, October 22, 
2009, that addressed the event of October 15.  That commun
i-
cation contained a paragraph with bullet points some of which 
are set forth herein below:
 
 
Usually, the union has one or two representativ
es in the store.  
Last Thursday, eight to twelve representatives descended on 
one store, some local some from out of town.  Here

s what 
happened next:
 
 
o
 
The reps held lengthy conversations on the sales 
floor, asking Associates to read and sign a petition 
wh
ich Associates were trying to serve Customers.
 
 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
332
 
o
 
Our manager asked them to observe the long
-
standing 
practice of talking more in
-
depth with Associates in 
the breakroom.
 
 
o
 
The Union representatives refused to do this.  As you 
can imaging [sic], having that ma
ny representatives 
on the floor talking to Associates was disruptive.
 
 
o
 
They were asked multiple times to use the breakroom 
for their lengthy conversations, and were told that if 
they would not they would be asked to leave.  They 
repeatedly refused.
 
2. 
 
The
 
a
rrests
 
The arrest of Reed has been initially addressed in the recit
a-
tion of her testimony concerning in
-
store events, supra.  So, 
too, the above discussion brings the other seven union agents 
up to the point of their departure from the store into the sto
re 
parking lot.
 
Michael Marshall
,
14
 
then the Union

s assistant director of 
collective bargaining, travelled to the Respondent

s Hillsboro 
store on the morning of October 15, 2009, in Union Secretary 
Treasurer Jeff Anderson

s vehicle with Union Agent Ken 
Sp
ray.  The car was parked in the store parking lot and the three 
union agents entered the store with the other agents teaming 
into pairs.  Marshall paired with Ken Spray and walked the 
store visiting briefly with represented employees. 
 
Marshall, as 
the oth
er union representatives in the store, came to be aware of 
the ongoing discussion and dispute involving Reed, Witt
,
 
and 
Dostert, the arrival of the police in the store, the arrest of Reed, 
and the presence of other police officers on the grounds.  He 
left 
the store through the doors he had entered debouching into 
the parking lot.
 
Once in the parking lot, Marshall testified he went to Jeff 
Anderson

s vehicle located in a parking slot in the parking lot.  
He found the car locked and stood there inasmuch as it
 
was 
Anderson

s vehicle, Anderson had the only key to the car and 
he had not as yet arrived to open the car so that Marshall could 
enter it.  At this point Marshall recalled that Dostert who was in 
the parking lot yelled to Marshall to cause the photograph
er to 
stop taking pictures and Marshall answered that the photogr
a-
pher was 
not a union agent or employee.
 
At that point the police sergeant apparently in charge of the 
police on site turned his attention to Marshall and asked him to 
leave the area specific
ally telling Marshall he needed to leave.  
Marshall testified he explained his quandary to the officer, i.e.
,
 
that he did not have the keys to the car and therefore could not 
                                        
        
 
14
 

2009 union agent meeting concerning his experience at the Hillsboro 

 
Well, we had had a

one of our International reps, Joe Price
, had 
gone into the store with one of our, one of our local field reps the day 
before and had been told he was to be confined to the breakroom, 
could not be talking to members on the sales floor.  We had

we were 
trying to update our membership on the statu
s of bargaining and what 
was going on.  It was important that we

that members knew what 
was going on, so we went in to get the message out, and to make sure 
people knew about the healthcare petition and had an opportunity to 
sign it.
 
enter it until its owner, Anderson, arrived.  Marshall testified as 
to what happe
ned at that point:
 
 
The two officers that Jeff [Anderson] was speaking to, which 
were probably a good 50 feet away, came running across the 
parking lot, told me to stop.  One each grabbed my hand.  
When the one grabbed my hand on the left side, knocked my 
notebook out of my hand to the ground.  And the

as they 
were grabbing, grabbed my hand, started to handcuff me, the 
sergeant said, all you need to do is get off the property.  You 
could even stand on the sidewalk somewhere.  I said I

m wil
l-
ing to do that. 
 
I was just trying to get in the car over there.  
And one of the officers that had grabbed my hands to han
d-
cuff me said, you don

t listen to our sergeant, you

re going to 
jail.
 
 
Marshall was arrested, cuffed
,
 
and taken into custody.  Ma
r-
shall placed Doster
t as approximately 20 feet away during his 
arrest.
 
Daniel Clay has been union president since 2008.  On Oct
o-
ber 15, 2009, he was in his office in Tigard, Oregon, when he 
was informed by telephone that there was trouble at the R
e-
spondent

s Hillsboro store. 
 
He knew at the time of the call that 
the Union was visiting that store that very morning.  He drove 
to the Hillsboro store and drove into the store parking lot. 
 
There he observed quite a few people: store managers, police
,
 
and police cars.  He also saw R
eed in a police car and Mike 
Marshall cuffed and leaning up against a police car in the pr
o-
cess of being arrested.  Clay testified he left his car and a
p-
proached the police officer he assumed to be in charge who was 
talking to store Food Manager Dostert.
 
C
lay described the subsequent events:
 
 
Q.
  
What did you say to the officer?
 
A.
  
I asked that he not be arresting people, and told 
him that I was the one from the Union that was responsible 
for assigning people to come out and talk and asked that 
he not arre
st people.
 
Q.
  
Did the police officer respond to what you said?
 
A.
  
Yes.
 
Q.
  
What did he say?
 
A.
  
Basically, it didn

t matter.
 
Q.
  
Did you say anything else to the officer?
 
A.
  
Yes.
 
Q.
  
And what did you say?
 
A.
  
I talked to him about us having a contract t
hat gave 
us a right to be there and talk to people.  I talked to him 
about the National Labor Relations Act and asked that he 
look at the Federal law before he arrest people.
 
Q.
  
Did he respond?
 
A.
  
Yes.
 
Q.
  
What did he say?
 
A.
  
He said what mattered to hi
m is whether or not the 
manager wanted me there.
 
Q.
  
And what happened next?
 
A.
  
He turned to the manager and said do you want 
him here.
 
Q.
  
And the manager again is

this is the same ma
n-
ager, Jim Dostert?
 
A.
  
Yes.
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
333
 
Q.
  
Did Mr.
 
Dostert respond?
 
A.
  
Yes.
 
Q.
  
And what did he say?
 
A.
  
Something along the lines of no, he doesn

t have 
the right
 
to be here.
 
Q.
  
And what happened next?
 
A.
  
The officer turned back and said you need to leave.
 
Q.
  
Did he say why you needed to leave?
 
A.
  
Because I wasn

t wanted there by
 
the management 
of the premises.
 
Q.
  
Did you respond to what the officer said?
 
A.
  
Yeah, I reiterated that I needed to

he needed to 
look at the Federal law and the Na
tional Labor Relations 
Act.
 
Q.
  
Okay, and did the officer respond?
 
A.
  
Yeah, he basically 
said no more discussion, or else 
I was going to be arrested, I guess.
 
J
UDGE 
A
NDERSON
:  Do you remember the words that 
he used, sir?
 
T
HE 
W
ITNESS
:  No, I don

t think it was that clear.  I 
think it was something like another word, and you

re done 
or something
 
like that.
 
J
UDGE 
A
NDERSON
:  All right, thank you.
 
Q.
  
B
Y 
M
S
.
 
F
IORIANTI
:  And what happened next?
 
A.
  
I again tried to talk to him about the rules, and he 
called over an officer, and I was taken to a police car.
 
 
Clay testified he had at no time ever enter
ed the store or a
t-
tempted to enter the store on that occasion.
 
Dostert also testified concerning the three arrests as he o
b-
served them.
 
 
Dostert described what happened next:
 
 
I needed some air, so proceeded to walk outside.  I

m 
standing on the sidewalk, 
and I observed Mr.
 
Marshall, I 
found later that it was Mr.
 
Marshall, out farther in the 
parking lot behind a car having a discussion with an o
f-
ficer.
 
Q.
  
Were you in a position to overhear that discussion?
 
A.
  
No, I was not.
 
Q.
  
Did you see

can you describ
e what you saw?
 
A.
  
I saw Mr.
 
Marshall get upset and look combative to 
me.  He kind of stood there with fist clenched, and then 
shortly after that he was arrested.
 
Q.
  
Would you describe the nature of his arrest?
 
A.
  
I just saw him get arrested and escorte
d to a car, so 
I have no idea why.
 
 
Dostert then observed Union President Clay in the parking lot.  
Dostert testified:
 
 
[Clay] walked up.  I was standing behind the officer a few 
feet, and the officer was up by his car, and Dan Clay walks up 
and goes, offi
cer, these people are under my direction.  If a
n-
ybody should be arrested, it should be me.  The officer pr
o-
ceeded to say no, they are being arrested on their own actions, 
and that you need to leave.  And Mr.
 
Dan Clay again went, 
well, no, these are under m
y directions.  If anybody should be 
arrested, it should be me.  The officer said if you say one 
more word, you are going to be arrested also.  And Mr.
 
Clay 
proceeded to talk, and he was arrested.
 
 
The three union agents:  Reed, Marshall, and Clay, were 
eac
h arrested for trespass, removed, incarcerated, booked for 
trespass
,
 
and released on bail later that day.  The terms of bail 
release prohibited the three bailees from contact with one a
n-
other or contact with or visitation of the Respondent

s property.  
The
se 
restrictions were modified on October
 
27,
 
2009, at 
the arraignment.  Legal representation was secured and 
counsel represented the 
three
 
during a process in which 
ultimately the charges were dropped.
15
 
D. 
 
Analysis and Conclusions
 
1. 
 
The 
v
isitation/
a
rre
st 
a
llegations
 
a.  Narrowing the i
ssues
 
Before turning to the disputed events herein, it is well to 
consider what is and what is not in dispute and, impor
tantly, 
precisely what aspects of the disputed events are necessary to 
resolve in order to reach concl
usions respecting the allegations 
of the complaint.  Initially then, the General Counsel

s legal 
prima facia case must be considered in light of the elements 
disputed and undisputed in the case.
 
First, the General Counsel and the Union argue and the R
e-
spon
dent does not seriously contest the legal proposition that 
nonemployee 
u
nion representatives meeting with employees on 
an employer

s premises to discuss matters related to the e
m-
ployees

 
terms and conditions of employment pursuant to a 
contractual access c
lause are engaged in activities protected 
by 
Section 
7 
of the Act. 
 
Turtle Bay Resorts, 
355 NLRB 
706
 
(2010), adopting
 
in full the earlier set aside decision reported at
 
353 
NLRB 
1242, 1242 
fn. 
6, 
1274

1275
 
(2009). 
 
In agreement 
with the argument and the ci
ted case, I find an employer vi
o-
lates Section 8(a)(1) 
by 
evicting union representatives from its 
premises, and 
by 
summoning law enforcement officials to r
e-
move or assist in removing them, when the union represent
a-
tives have a contractually
-
established righ
t to be on the premi
s-
es to meet with the represented employees. 
 
Turtle Bay Resorts, 
353 
NLRB 
1242, 1242
 
fn. 
6,
 
1274

1275
 
(2009); 
Frontier Hotel 
& 
Casino, 
309 
NLRB 
761, 766 (1992), 
enfd. sub nom.
 
NLRB v.
 
Unbelievable, Inc., 
71 F.3d 
1434 (9th Cir. 
1995). 
 
S
uch conduct 
violates the Act because it interferes with union
-
related co
m-
munications with employees and directly restrains employees 
from engaging in the union activity of communicating with 
their bargaining representative. 
 
Turtle Bay Resorts, 
supra,
 
355 
706
 
(2010), adopting
 
353 
NLRB at 
1274

1275
; 
Frontier Hotel 
& 
Casino, 
309 
NLRB 
761, 766.
 
                                        
        
 
15
 
The General Counsel
 
alleged that the Respondent further inte
r-
fered with the three bailees Sec. 7 rights by co
-
opting the objectivity of 

of counsel for the Respondent who was at relevant times a legal adv
isor 


r-
come the presumption of 
the regularity of the acts of public officials in 
the absence of clear evidence to
 
the contrary.  See, e.g., 
Lutheran Home 
at Moorestown
, 334 NLRB 340, 341 (2001); and 
Crow Gravel Co., 
168 
NLRB 1040, 1044 fn. 24 (1967) (both relying on 
U.S. v. Chemical 
Foundation, Inc.
, 272 U.S. 1, 14

15 (1926) (presumption of regularity 
attaches to off
icial acts of public officers in the absence of clear ev
i-
dence to the contrary)).  
Calyer Architectural Woodworking Corp., 
338 
NLRB 315
, 315 fn. 1
 
(2002)
.
 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
334
 
The parties do not dispute the existence and applicability of 
the contracts

 
contractual visitation clauses and the parties

 
practice respecting those clauses to the Oc
tober 15, 2009 events 
at the Respondent

s Hillsboro store.  They do however dispute 
and closely litigated the conduct of the parties

 
agents respec
t-
ing whether or not the relevant contract language and the pra
c-
tice concerning them was complied with by the 
Union

s and the 
Respondent

s agents on that occasion.  The General Counsel 
and the Union argue the 
u
nion agent

s actions fell within the 
contract language and applicable practices; the Respondent 
argues the 
u
nion agents

 
conduct did not.  The factual issue
 
is 
plain and is central to the case.  The legal issue to be applied to 
the resolved facts is whether or not the union agents conduct 
rose to misconduct which rendered their visit to the Hillsboro 
facility on October 15, 2009
,
 
unprotected under the Act and
 
whether or not the Respondent

s actions taken against the union 
agents was not improper as a result of that misconduct.
16
 
Accordingly, the parties

 
practices in applying the contract 
language at issue must be considered and the events of October 
15 closel
y scrutinized to determine what in fact was said by the 
union agents respecting what the union agents intended to do, 
what conduct they engaged in, and what the Respondent

s 
agent Dostert told them in response respecting what conduct he 
would allow and wha
t conduct he prohibited.
 
b.  The 
c
ontract 
l
anguage and the Parties

 
p
ast 
p
ractice
 
On October 15, 2009, the following contract language was in 
place and applied to the Respondent

s Hillsboro store:
 
 
It is the desire of the Employer and the Union to avoid wh
e
r-
ever possible the loss of working time by employees covered 
by this Agreement.  Therefore representatives of the Union 
when visiting the store or contacting employees on Union 
business during their working hours shall first contact the 
store manager or p
erson in charge of the store.  All contact 
will be handled so as not to interfere with service to customers 
nor unreasonably interrupt employees with the performance 
of their duties.
 
 
This contract language had been in place for a significant per
i-
od of tim
e.  Thus there has been a period during which the pa
r-
ties have evolved a practice of applying its terms.  In conside
r-
ing the evidence regarding practice, I received evidence co
n-
cerning but here heavily discount practices and events occu
r-
ring in organizatio
nal contexts.
 
 
I rather have focused on situ
a-
tions and practices that concerned the Union

s visitation of 
currently represented employees whose represented status was 
not in contest during the time of the visits.  The Hillsboro store 
in October 2009 was no
t experiencing an organization ca
m-
                                        
        
 
16
 
The Supreme Court made it clear almost 50 years ago in 
Labor 
Board v. Burnup & Sims, Inc.
, 379 U.S
. 21 (1964), with myriad Board 
and court cases following thereafter, that regardless of motive, an e
m-
ployer who discriminates against individuals who did not engage in 
misconduct and were engaged in protected activities, tends to discou
r-
age Sec. 7 activity
 
and therefore violates Sec. 8(a)(1) of the Act.  The 
test of any misconduct herein therefore is an objective one as opposed 

deciding agents believed occurred by the union agents at the 
store at 
relevant times but rather what misconduct did in fact occur.
 
paign or a decertification campaign and the visitation process 
dealt with employees whose represented status was not under 
contest or dispute.
 
Relevant to this case are two aspects of the parties

 
visitation 
practices.  Ea
ch devolves from the interpretation of the final 
sentence of the contract language: 

All contact will be handled 
so as not to interfere with service to customers nor unreason
a-
bly interrupt employees with the performance of their duties.

  
First:  when a un
ion agent contacts a represented employee on 
the store floor when the employee is on the clock, how long and 
in what circumstances may the contact continue before it unre
a-
sonably interrupts the employee in the performance of his or 
her duties?  Second, are
 
the
re
 
limits under the contract language 
to the number of union agents undertaking in store visitation of 
represented employee at a given store at any one time?
 
As to the first issue: length of in store visit employee co
n-
tacts, the parties higher level wi
tnesses recited essentially the 
same formula as to what the contract language meant and how 
the language had been applied by the parties.  Essentially all 
these witnesses agreed that union representatives undertaking 
store floor employee visitation should 
avoid any and all contact 
with employees in situations where employees were dealing 
with store customers or situations where an employee should be 
assisting such customers.  Further, virtually all who testified 
agreed that union agents should limit their s
tore floor visits 
with represented employees to a reasonable time and, if further 
communication and time was necessary to complete or fo
l-
lowup on such a visitation, the employee and 
u
nion agent could 
go to the employee breakroom, arrange to meet when the e
m-
ployee was off duty or make other arrangements.  There was 
some witness difference of position in the application of the 
contract

s 

reasonable

 
standard both in stating the rule and in 
applying it to various described circumstances.  Thus the union 
witne
sses tended to view the amount of time for employee
-
union agent store floor conversations was more generous than 
Respondent

s representatives did in various settings.  But more 
generally, the parties simply viewed the time allowed as a m
i-
nute or two or pos
sibly longer depending on the circumstances.  
Importantly to the issues in dispute herein, no interpretation of 
the rule and/or description of its historical application offered 
by the Respondent

s agents, let alone the Union

s agents, su
g-
gested that there
 
was no time allowed beyond the time nece
s-
sary for the union agents to introduce themselves and present 
business cards.  Thus, there was no dispute and I find that union 
agents and employees on the store floor, within the limits no
t-
ed, could discuss repres
entational matters.
 
The second issue under the contract and practice:  the pe
r-
missible number of union agents in a store at any one time, was 
not so clearly delineated either in principle or in practice.  
While there was some evidence respecting the issue 
as to other 
employers under the contract in organizational settings, as no
t-
ed
,
 
supra
,
 
I do not regard that context as relevant to the instant 
case.  The Respondent asserted, and the evidence supports the 
view, that historically one union agent doing regula
r rounds, 
typically visited stores alone or, in the infrequent circumstance 
when a 
u
nion agent was training a replacement or a new agent, 
in pairs.  Other than in an organizational context:  i.e.
,
 
a pen
d-
ing RD petition or organizational efforts by the Unio
n as to 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
335
 
additional units within a partially organized store, the parties 
have not had a formalized disagreement regarding how many 
agents could visit a store for visitation purposes at any one 
time.  The Union argued that it was not inherently unreasonable
 
to visit a store in larger numbers than one or two 
u
nion agents 
when the Union needed to inform the represented employees of 
some matter or matters concerning employees

 
rights.  In a 
multiacre store, argues the Union, three or four pairs of union 
agents 
may not be held to be an unreasonably large group.  The 
Respondent argues to the contrary.
 
c.  What 
h
appened on October 15, 2009?
 
As set forth above there is no dispute that eight union bus
i-
ness agents carpooled to the Respondent

s Hillsboro store arri
v-
ing
 
at mid
-
morning on October 15, 2009, entered the store and 
fanned out in pairs to talk to represented employees, pass out 
union flyers to those employees and offer the employees a pet
i-
tion designed to encourage and record employee support for the 
Union

s p
osition in contract negotiations.  It is similarly undi
s-
puted that the pair of Reed and Witt, following the letter of the 
visitation protocols, came to the Hillsboro store customer i
n-
formation station and asked that the store manager or MOD be 
called.  Fin
ally, there is no dispute that Dostert acting as the 
MOD was notified by telephone of Reed and Witt

s presence, 
came to the information station, met the two and, at a time 
when Dostert had no knowledge of the presence of other union 
agents in the store, co
mmenced what was to become a running 
co
nversation with Reed and Witt.
 
That conversation, with the subsequent limited participation 
of employee 
England
 
and the later participation of security 
officer Kline and its conclusion with the arrival of police offi
c-
ers, and the arrest of Reed, is in dispute.
 
 
It is clear the Union 
in Reed and Witt and the Respondent through Dostert 
came to an immediate and thereafter uncompromised di
s-
pute regarding the extent and nature of the Union

s visit
a-
tion rights in the store f
rom the very first few words of the 
exchange between Reed and Witt and Dostert.
 
Each conversation participant testified respecting the event.  
Evidence of earlier events, conversations and telephone co
m-
munications were offered into evidence as well as cont
empor
a-
neous notes, a subsequent management report and an employer 
unit
-
wide communication to employees describing the event.  
The parties entered into the record a plethora of direct and ta
n-
gential evidence, including hearsay and other evidence not 
offered
 
for the truth of the matter asserted, respecting this e
x-
tended conversation beyond the main body of evidence referred 
to above.  In essence, these October 15, 2009 events were the 
heart of the 
3
 
weeks of trial in this case.
 
All the above described evidenc
e, along with the testimony 
of the witnesses in light of their credibility as demonstrated in 
part by their demeanor during their testimony, and in the co
n-
text of the record as a whole which, as noted
,
 
supra, involves 
considerable additional evidence from 
other witnesses as well 
as the arguments of the parties has been considered in making 
the findings which follow.  Such factual resolution is the classic 
jury function which, under the Act, falls to the administrative 
law judge.
 
In making the findings of fa
ct concerning this dispute below, 
I wish to emphasize that the focus of this inquiry, the critical 
element of the conversation as I have characterized it, is what 
the on site union agents, Reed and Witt, and the on site agent of 
the Respondent, Dostert, sa
id and did respecting the Union

s 
visitation rights that day.  The resolution of that question in the 
context of the instant case, will essentially resolve this aspect of 
the complaint.  The other elements of the record testimony, 
other evidence and argume
nt, was considered in these regards, 
but primarily for the purpose of resolution of the factual que
s-
tion described.  This is so because, as will be discussed below, 
the internal communications between and among the Union

s 
agents or between and among the R
espondent

s personnel, and 
the other events noted, on the facts of this case, do not have 
conclusive or even substantial weight in resolving the matter in 
controversy.  This is so because, as discussed above, it is not 
what others on the Union or the Respo
ndent

s side believed 
happened at the Hillsboro store on that occasion, or what might 
have been reported to them as having happened there that r
e-
solves this dispute.  Rather it is what in fact was said by the 
three between and among themselves before the e
xclusion and 
arrests that determine the propriety of the events put in issue by 
this aspect of the complaint.
 
The Government contends a proper union request for the o
p-
portunity to exercise protected activity, i.e.
,
 
the undertaking of 
contractually
-
provided
 
union visitation rights, was made at the 
store to Dostert by Reed and Witt and that proper request was 
wrongfully denied by Dostert who prohibited the visitation, 
interfered with it and ultimately caused the 
u
nion agents to be 
excluded and three to be arr
ested.  The Respondent argues the 
Union from the very beginning of the day so overreached the 
traditional contract visitation rights and practices that applied to 
the Hillsboro store on October 15, 2009, that the Union simply 
never sought to engage in or o
ffered to engage in protected 
conduct. 
 
In the Respondent

s view all else that followed was 
therefore not improper and not a violation of the Act.  While 
there is considerable Board law applicable to cases of this type 
and of course law controls, the issue
 
here in my view i
s one of 
fact:  What happened?
 
The Union argues its agents simply asked for permission or 
announced an intention to Dostert that they were in the store to 
engage in contractually allowed, consistent with practice, store 
visitation, only t
o be told 
ab initio
 
by Dostert in Reeds recolle
c-
tion: 

We needed to go to the breakroom.

  
Thus, the Union

s 
view of the facts is that, from the onset and without the 
u
nion 
agents ever describing the specific actions they intended to 
undertake in visiting 
with employees, and before they had u
n-
dertaken any actions with employees, and before Dostert knew 
there were more than just the two 
u
nion agents in the store, 
Dostert 
peremptorily denied the two 
u
nion agents the right to 
visit with employees in any fashio
n whatsoever on the store 
floor.  And thereafter he maintained that position and caused 
the exclusion and arrest of the 
u
nion agents.
 
The Respondent contends the Dostert/Reed/Witt convers
a-
tion was entirely different.  Thus Dostert testified he told the 
two
 
u
nion agents:  

I said, you guys know the drill, that you 
have a right to walk the floor, engage with associates for a 
minute or two, hand out your card; anything lengthier than 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
336
 
that needs to go to the breakroom.

  
Dostert testified fu
r-
ther that Reed resp
onded 

hat she could talk as long as 
she wanted

 
with employees on the store floor and that 
things simply went downhill from that point with the 
u
nion 
agents never being willing to follow contractual practice 
respecting visitation.
 
Restating the crux of
 
the factual issue as defined above, the 
General Counsel and the Union marshal all their evidence to 
argue and advance the proposition that Witt and Reed a
n-
nounced to Dostert they were: 

here in the store to do a visit 
and talk with members

 
and that Doste
rt simply replied the 
u
nion agents 

needed to go to the breakroom.

  
The Respon
d-
ent to the contrary emphasizes its evidence in support of the 
proposition that Dostert met with Reed and Witt and, upon 
learning of their desire to visit employees, correctly t
old them 
they had 
a right to walk the floor, engage with the emplo
y-
ees for a minute or two, hand out their cards, but that an
y-
thing lengthier than that needed to move employee
s into
 
the breakroom.  In the Respondent

s view the 
u
nion agents 
responded that t
hey could visit employees on the floor for 
as long as they desired.
 
Everything hangs upon and falls naturally from which ve
r-
sion of these events is sustained.  If the Union

 
argument is 
cre
d
ited, the Respondent

s agent 
ab initio
 
denied Reed and Witt 
their
 
right to talk briefly to represented employees

a right that 
clearly extends beyond the very limited time necessary for 
ide
n
tification and presentation of a 
u
nion agent

s business card 
to an employee.  Since Dostert in this resolution denied the two 
u
nion 
agents their contractual visitation rights before he even 
knew there were other 
u
nion agents in the store, there is no 
question he denied them their rights for any reason based on 
their actions up to that time or, since he did not know there 
were more than
 
two agents in the store, because he believed 
there were too many 
u
nion agents in the store.  This being so,  
Dostert was contravening the contract and the essentially u
n-
disputed practice of the parties under the terms of the contract, 
without justificatio
n, and was therefore improperly restricting 
the Union in its representation activities in violation of Section 
8(a)(1) of the Act.
 
If the Respondent

s view of events prevails, from the onset 
the 
u
nion agents took the overreaching position they had a right 
and intended to exercise that right to talk to store employees in 
the store in the floor without limit as to time.  The Respondent 
argues correctly that, if the lead 
u
nion agent announced to the 
store 
m
anager on 
d
uty an intention that she and her 
u
nion age
nt 
colleagues were going to talk without limit in time to the store 
employees on the floor, this intended conduct could be viewed 
as a violation of the contract

s terms and the practices of the 
parties respecting those terms. 
 
In such a circumstance, the 
R
espondent argues and I agree, Dostert could properly deny the 
u
nion agents

 
access to the employees on the store floor and 
insist that the 
u
nion agents use the employee breakroom for 
visitation or leave.
 
For the reasons set forth in greater detail below, a
nd based 
on the record as a whole, including the arguments of the parties 
and my credibility resolutions which are based in significant 
part on my observation of the witnesses, I, in essence, credit the 
testimony of Reed and Witt and discredit the testimon
y of Do
s-
tert where their testimony differs on this primary question. 
 
This being so, I find that from the onset of the 
Reed/Witt/Dostert conversation through the expulsion of the 
u
nion agents from the Respondent

s premises and the associa
t-
ed invocation of 
police authority, the Respondent at all times 
denied the Union its contractual visitation rights as established 
under the contract and past practice. 
 
For the reasons set forth 
below, I credit the General Counsel and the Union

s view of 
what occurred

essen
tially Reed and Witt

s version of 
events

and discredit the Respondent

s view of what o
c-
curred

essentially Dostert

s version of events.
 
In resolving the conflicting testimony concerning this i
m-
portant three
-
way conversation, primarily a credibility resol
u-
ti
on respecting the starkly inconsistent testimony of Dostert 
versus Reed and Witt, I considered the fact that both Reed and 
Dostert were present in the courtroom for the testimony of ot
h-
er witnesses, but other witnesses were not.  To understand how 
this cam
e about in the instant case, it is necessary to consider 
the trial practice of sequestration of witnesses.  Sequestration of 
witnesses, as provided by 
Federal Rule of Evidence 615
17
 
which applies to NLRB unfair labor practice hearings, is 
the act 
of separa
ting witnesses from the courtroom during the testim
o-
ny of others and keeping the separated or sequestered individ
u-
als from learning of the content of the testimony of other wi
t-
nesses, so that the testimony of those other witnesses does not 
influence the te
stimony of the sequestered witnesses.  This 
practice, which may occur on the motion of any party, 
has long 
been recognized as a means of discouraging and exposing fa
b-
rication, inaccuracy, and collusion respecting testimony. 
 
6
 
Wigmore §§ 1837

1838.
  
See al
so the advisory notes to 
Fe
d-
eral Rule of Evidence 615.
 
There was a sequestration order in place in the instant matter.  
All witnesses were kept separate from the trial proceedings 
during the testimony of others with two exceptions. 
 
Reed and 
Dostert were n
amed by the two sides as essential to the prese
n-
tation of the parties

 
case and the two were therefore properly 
exempted from sequestration and were in fact present in the 
courtroom essentially for the entire proceeding. 
 
Thus, in liste
n-
ing to the testimon
y of others during the 
3
-
week trial, they were 
exposed to multiple versions of events and circumstances as 
advanced by counsel and the other witnesses during the trial.
 
Since both Reed and Dostert gave testimony concerning the 
same disputed conversation an
d events of October 15, 2009, 
after having listened at great length to the versions of other 
witnesses about those same events, there was a possibility that 
their later testimony

especially that testimony that came later 
in the trial after the bulk of the 
other testimony was received

was informed by the content of the other witnesses testimony 
rather than just based on their own pretestimonial memory of 
                                        
        
 
17
 
Federal Rule 615, Exclusion of Witnesses, states:
 
At the request of a party the court shall order witnesses excluded so 
that they cannot hear the testimony of other witnesses, and it 
may 
make the order of its own motion. 
 
This rule does not authorize excl
u-
sion of (1) a party who is a natural person, or (2) an officer or emplo
y-
ee of a party which is not a natural person designated as its represent
a-
tive by its attorney, or (3) a person w
hose presence is shown by a pa
r-
ty to be essential to the presentation of the party

s cause.
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
337
 
their experiences.  For that reason any evidence of these two 
witnesses versions

 
of events memorialized 
closer in time to the 
events themselves is of special value because it predates these 
individuals exposure to the others testimony.  Thus evidence 
respecting these witnesses pretrial NLRB affidavits and Do
s-
tert

s October 15, 2009 written report to higher m
anag
e
ment of 
that day

s events, Respondent

s Exhibit 36, is of sp
e
cial worth.
 
A portion of Dostert

s report, Respondent

s Exhibit 36, 
states:
 
 
At approximately 10:00 am the CID desk called me to have 
me come to the desk as the union was letting the MOD 
[kn
ow] they were on site.  I me[]t them at the desk and shook 
hands introducing myself as the mod.[sic]  I informed Brad 
Witt and female rep what [I was] told on Wednesday, (14
th
) 
that they could approach associates and hand out their card 
and they would be i
n the breakroom for further information.  
They proceeded to pull out a piece of paper with a Supposed 
federal law/union contract saying they can talk to the assoc
i-
ates while they are working that I would be violating federal 
law if I did not let Them.
 
 
I f
ound that document to be of significant weight because it was 
prepared at a time when Dostert was recording what he recalled 
he, Witt
,
 
and Reed had said earlier that day and was doing so 
when his recollection was both fresh in his memory and when it 
was al
so untainted by any notions of what he should have said 
rather than what in fact he did say.  Thus, this written version of 
what was said was uninfluenced by the opinions of testimony 
of others, such as counsel, the Respondent

s higher manag
e-
ment, or other
 
witnesses, about what the policy was and how he
 
described it to Reed and Witt.
 
Critically, Dostert

s report tracks more closely Witt and 
Reed

s version of this important initial exchange, i.e.
,
 
the U
n-
ion

s presence and Dostert

s initial limitation and cau
tion to the 
u
nion agents as to what they could and could not do: 

they 
could approach associates and hand out their card and they 
would be in the brea
kroom for further information.

 
Consistent with and essentially corroborating this version of 
events is th
e undisputed fact that Dostert would not allow the 
u
nion agents to speak to a represented employee on the store 
floor at all

for any length of time

when they tried to do so.
 
 
Thus, it is undisputed that when Reed approached employee 
England
, who was locate
d on the floor at a closed cash register 
undertaking a project of some unidentified type, Dostert admi
t-
tedly intervened and instructed England with some passion no
t 
to talk to Union Agent Reed.
 
An important, indeed critical, element in my credibility res
o-
l
ution here is my determination, based on my observation of the 
witnesses

 
demeanor during their testimony, that Reed and Witt 
were making an honest effort to testify, and were in fact testif
y-
ing from their memory of events of that day.  My impression of 
Do
stert

s testimony was much less for two reasons.  First, I 
found his demeanor less persuasive in that his testimony was 
more adversarial.  Thus, it seemed to me Dostert took his role 
as witness to be part of a contest in which he was an advocate 
as well as
 
a source of information.  I formed the impression that 
Dostert was more influenced in answering the questions pr
e-
sented by what he thought would better serve his employer

s 
interests and his own rather than simply what he recalled was 
said 
and done.  In a
nswering a range of questions, including his 
denials and parsed denials
18
 
respecting disparaging remarks 
attributed to him, Dostert

s testimony was inconsistent with the 
contemporaneous notes taken by Witt who recorded Dostert

s 
remarks. 
 
I found Witt

s te
stimony about making his notes cre
d-
ible and the notes themselves to be persuasive evidence of Do
s-
tert

s statements. 
 
Further, as noted in his testimony gene
r
ally, I 
found Dostert

s denials of the remarks attributed to him which I 
have found in fact were ma
de by him suggested that he was not 
searching his memory so much as simply denying ha
v
ing said 
the things attributed to him that he did not believe would favor 
his or his employer

s positions. 
 
In consequence of all the 
above, I discredit Dostert

s testimo
ny to the extent it differs 
from that of Reed and Witt.
 
Second, I also think there is a substantial possibility that 
Dostert at least during the events themselves and for a period 
thereafter, simply did not notice or focus on the critical distin
c-
tion betwe
en:  
(
1) a visitation policy which allows 
u
nion agents 
to identify themselves to represented employees, but no more, 
with any additional conversation to take place off the floor such 
as in the breakroom and, 
(
2) a visitation policy which allows 
u
nion agent
s to identify themselves to represented employees 
and to talk to those employees on the floor for an additional 
reasonable period of time

perhaps 
1
 
or 
2
 
minute
s
 
depending 
on circumstances. 
 
This element could explain the seeming 
inconsistency in the teleph
onic reporting Dostert engaged in 
during the events and the findings I have made here respecting 
what he did in fact say to Reed.  My findings here however are 
not reliant
 
or dependent on this being so.
 
The running conversation of the three

Dostert/Reed/Wi
tt, 
as I chose to label it, was lengthy, moved several times within 
the store and, as noted above, involved others.  I do not find 
that everything that Dostert testified he or others stated in that 
conversation should be discredited or that Witt or Reed wa
s 
complete or perfect in his or her testimony.  In the event, pa
s-
sions ran high.  Things were confused.  Passion, anger
,
 
and 
stress can cloud the accurate formation of an individual

s 
memory of events or even an impassioned participant

s original 
perceptio
n of events.  Nonetheless, and concerning which I 
have carefully considered the conflicts and the entire record on 
the issue, I am convinced and find that the General Counsel has 
sustained his burden of establishing that the Union through its 
agents
,
 
Witt 
and Reed, sought and announced to Dostert, as 
they testified, a desire and an intention to do no more tha
n
 
talk 
briefly with the Union

s represented employees on the shop 
floor and did not directly or indirectly state or suggest othe
r-
wise that they command
ed the right or intended to undertake to 
talk to those employees on the shop f
loor without limit as to 
time.
 
Further, I find and conclude on the same basis that Dostert 
simply announced in answer to that request/intention to visit 
with employees on the flo
or that the two agents must limit their 
                                        
        
 
18
 
Thus for example Dostert denied making disparaging remarks 
concerning the Union, union policies or agents, but thereafter conceded 
he might well have called Witt
 

jerks.
 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
338
 
contact with employees on the store floor to identification and 
introductions only with all additional communication between 
agent and employee required to be off the floor in the brea
k-
room.  Thus, I find Dostert, in
 
contravention of the co
n
tractual 
visitation policy, denied the proper visitation request of the two 
u
nion agents

and later their six colleagues as the events u
n-
folded

and in so doing denied the Union its contra
c
tual right 
to communicate with the represent
ed employees in the store for 
a reasonable time and in reasonable circumstances.
 
d.  
A
nalysis of the 
v
isitation 
i
ssue
 
(1) 
 
Certain
 
of Respondent

s defenses rejected
 
The Respondent argues that the Union in effect planned the 
October 15, 2009 event, brought 
its own photographer, delibe
r-
ately provoked the Respondent

s reaction by it

s
 
conduct on 
October 14, 2009, by bringing eight agents into the store on 
October 15, 2009
,
 
and by refusing to vacate the store after b
e-
ing asked to do so.  The Respondent suggests
 
this e
ntireu
Union 
course of conduct was all a ruse designed to gain press notori
e-
ty in support of contract negotiations and to establish the 

fighting

 
aggressiveness of a new 
u
nion administration.  The 
Union and the General Counsel dispute the asserted d
efense.
 
I have considered the Respondent

s evidence and arguments 
in evaluating the credibility of the witnesses herein. 
 
I do not 
find there is sufficient evidence to suggest that the Union inst
i-
tutionally or by preplanning decided to have a photographer 
attend the Hillsboro store.  I credit Witt

s testimony, above, that 
he did so individually as he described.  Neither do I find that 
the Union had a plan in place to provoke an arrest or arrests to 
better establish its fighting trade union bona fides.  I do
 
agree 
with the Respondent that the Union planned the October 15 
visit in at least partial reaction to the Union

s perception that 
the Hillsboro store had not been allowing the Union its contra
c-
tual visitation rights on the previous day.
 
As a matter of law
 
howeve
r, if a u
nion has the right

a pr
o-
tected right under Section 7 of the Act

to visit employees in a 
store, it does not lose or diminish that right by exercising it 
even in the face of likely or even stated employer intention to 
halt or prevent such pro
tected activities.  A refusal to 

back 
down

 
from asserting Section 7 rights, standing alone under 
such circumstances, does not make the otherwise protected 
actions

 
for that reason unprotected.  A right is ephemeral i
n-
deed if it disappears or is diminishe
d by reason of its assertion 
in the face of likely resistance or refusal.
 
The Respondent also argues that, irrespective or independent 
of the question of the quantum of time the union agents were to 
be allowed to talk to represented employees on the store 
retail 
floor, the union actions were rendered unprotected because 
there were simply an unreasonable number of agents in the 
store.  The contract reasonably interpreted and the practice of 
the parties, argues the Respondent, simply did not on October 
15, 20
09, allow or privilege eight agents to engage in employee 
visitation in a single store at the same time.  The General Cou
n-
sel and the Union oppose this argument.
 
I have made no findings respecting either the reasonableness 
of having eight visiting 
u
nion ag
ents in a store at one time u
n-
der the contract language quoted above or whether or not such 
actions were, as of October 15, 2009, inconsistent with past 
practice.
19
  
I find that I simply do not need to because the que
s-
tion is irrelevant to the resolution o
f the complaint allegations.  
This is so because as I have found above, the number of agents 
in the Hillsboro store was simply not initially asserted as a basis 
for denying the 
u
nion agents the right to visit employees on the 
store floor or requiring them 
to leave the store.  As noted 
above, there is no dispute that Dostert denied Witt and Reed 
visitation rights before he ever knew there were more agents 
than those two in the store at the time.  Dostert never invoked 
the excessive number of agents to Witt o
r Reed as a basis for 
denial of visitation right or as a reason for asking the agents to 
leave.  Indeed Dostert made it very clear that the only reason 
for his denial of the Union

s visitation rights was the question 
of the duration of floor visitation and
, if the 
u
nion agents would 
only go to the breakroom, all would be well.  In effect, I hold 
Respondent to the basis or rationale asserted by its agent
,
 
Do
s-
tert
,
 
when he denied Witt and Reed visitation rights and d
i-
rected that they leave the facility, as fo
und above.
 
(2) 
 
Conclusions 
r
egarding 
v
isitation
 
Based on the findings set forth supra, I have found that on 
October 15, 2009, the Union, through Reed and Witt, sought 
union visitation of represented store employees at the Hillsboro 
store consistent with t
he terms of the contract and past practice.  
I further found that the Respondent through Dostert denied the 
Union
 
those visitation rights.
 
I have noted, supra, that non
employee representatives in 
such situations are engaged in activities protected by Secti
on 7 
of the Act and an employer

s denial of those rights violates 
Section 8(a)(1) of the Act. 
 
Turtle Bay Resorts, 
355 NLRB 
706
 
(2010).
  
I make that finding here.  
When the Respondent

s 
agent Dostert denied the Union

s agents
,
 
Witt and Reed
,
 
the 
right to v
isit represented employees in the manner discussed 
above,  and when he had them removed from the Respondent

s 
premises for insisting on their right to so visit represented e
m-
ployees,  the Respondent violated Section 8(a)(1) of the Act. 
 
Turtle Bay Resorts,
 
supra
.
 
e.  Analysis of the 
a
rrests 
i
ssue
 
(1) 
 
The 
a
rrest of Reed
 
There is no dispute and I have found that Reed was asked to 
leave the store and refused to do so insisting on her statutory 
right to visit represented employees consistent with the co
n-
tract.
  
In consequence the Respondent summoned local police 
and asked them to remove Reed as a trespassing 
u
nion agent.  
When she refused to leave she was arrested, taken to jail, 
charged with criminal trespass, booked
,
 
and released on bail 
that evening. 
 
After 
legal actions relevant to the matter over a 
period of time, the initial restrictions on behavior required u
n-
der the terms of her bail release were narrowed and finally the 
trespass charges were dr
opped and the matter concluded.
 
                                        
        
 
19
 

organizational visitation to two agents in a store at one time, but, as I 
have noted supra, an organizing or representational context is si
mply 
distinguishable from the instant issue of contractual rights of represen
t-
ed employees.  I found supra and reassert here that such a context is 
simply different and legally distinguishable from the visitation rights at 
issue here.
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
339
 
Given my findings on the vis
itation aspect of the instant 
case, supra, it is clear and I find that the Respondent

s actions 
respecting Reed in the circumstances described were also in 
violation of Section 8(a)(1) of the Act. 
 
An employer violates 
Section 8(a)(1) 
by 
evicting 
u
nion rep
resentatives from its pre
m-
ises, and 
by 
summoning law enforcement officials to remove or 
assist in removing them, when the 
u
nion representatives have a 
contractually
-
established right to be on the premises to meet 
with the represented employees. 
 
Turtle Bay
 
Resorts, 
supra
, 
adopting
 
353 
NLRB
 
1242, 1242 fn. 6 1274

1275
 
(2009)
; 
Fro
n-
tier Hotel 
& 
Casino, 
309 
NLRB 
761, 766 (1992), 
enfd. sub 
nom.
 
NLRB v.
 
Unbelievable, Inc., 
71 F.3d 
1434 (9th Cir. 
1995). 
 
The conduct violates the Act b
e
cause it interferes with union
-
related communications with employees and directly restrains 
emplo
y
ees from engaging in the union activity of conversing 
with their bargaining repr
e
sentative. 
 
Turtle Bay Resorts, 
supra
,
 
adopting
 
353 
NLRB
 
1242
, 
1274

1275 (2009)
; 
Frontier Hotel 
& 
Casino, 
3
09 
NLRB at 
766.
 
(2) 
 
The 
a
rrests of Marshall and Clay
 
The arrests of Marshall and Clay arose in a slightly different 
context from that of Reed.  Marshall was arrested by the a
u-
tho
r
ities as described above in the Respondent

s parking lot 
after having exited
 
the store and gone to the vehicle in which he 
had arrived as part of the 
u
nion agents

 
car pool.  Marshall 
testified without contradiction he was unable to enter the locked 
car because the driver and door key possessor, Anderson, had 
not as yet arrived at
 
the vehicle.  Marshall had entered the store 
with the intent to visit with represented employees and exited 
the building under Re
spondent and police direction.
 
Clay, as set forth above, arrived at the Respondent

s store 
parking lot from the Union

s office
s only after the store exiting 
process was underway and was arrested by the police in the 
parking lot as he protested their arrest of Reed and Marshall, 
the Respondent

s removal of the 
u
nion agents from the store 
and the denial of the 
u
nion agents desire a
nd right to visit re
p-
resented employees in the store. 
 
Clay never entered the store.
  
Once arrested, Marshall and Clay received identical treatment 
with Reed. 
 
The two were arrested by the police, taken to jail, 
charged with criminal trespass and no other 
offenses, booked 
and released on bail with restrictions on their conduct effective 
while on bail that evening. 
 
After legal actions relevant to the 
matter occurring over a period of time, the initial restrictions on 
the bailees

 
behavior associated with th
eir bail release were 
narrowed and finally the trespass charges were dr
opped and the 
matter concluded.
 
Reed suffered arrest

specifically for trespass and for no 
other reason

directly arising out of her unwillingness/her 
refusal to abandon her effort to vis
it store employees and leave 
the Respondent

s premises.  The Respondent

s agent
,
 
Dostert
,
 
directed the police to remove Reed from the premises for that 
reason.  Even though the Respondent emphasizes that it did not 
direct the police to arrest Reed, the cau
sation is linear and the 
Respondent stands responsible.
 
Marshall also arrived and entered the store with an intention 
to visit store employees.  He chose to abandon his efforts, exit 
the store, and was in the process of leaving the parking lot 
when his arr
est occurred.  While the Respondent did not request 
or direct, beyond the original 

clear the store

 
instruction, that 
Marshall be arrested

he was specifically arrested for tres
pass 
and for no other reason

i
n the parking lot, Dostert was clearly 
present an
d able to observe the process of Marshall

s arrest in 
the parking lot and, in so far as the record suggests, made no 
statement or comment to the police respecting putting a halt to 
the
 
arrest as the event unfolded.
 
Clay arrived after the Respondent

s direc
tion to the police to 
clear the store.  There is no dispute he had not originally 
planned to enter the store as part of the visitation efforts of the 
Union nor did he do so.  As described, above, he parked his car 
in the Respondent

s parking lot, exited it
, approached the offi
c-
ers and protested to the police as the arrests of Reed and Ma
r-
shall were being perfected and was then arrested himself

again solely for trespass.  Clay testified that Dostert told the 
police that Clay did not have a right to be in the
 
store parking 
lot and the police then arrested him.  Dostert testified he only 
observed Clay

s arrest without making comment of any kind.
 
I find it unnecessary to resolve the dispute respecting the e
x-
tent of Dostert

s role in Clay

s arrest.  There is no d
oubt Dostert 
was able to observe the event from his location in the parking 
area outside the store, but as with Marshall

s arrest, Dostert at 
the very least took no action to stop the arrest and, in so far as 
the record suggests, made no effort to restrain
 
the police or 
undo the arrest as the event unfolded.  The police arrested Clay 
and Marshall because of the Respondent

s agent

s initiation of 
the removal process.  Once the Respondent

s agent Dostert had 
the removal process underway and the police involve
d, and 
once Dostert observed the arrest of Reed and the moments 
away arrests of Marshall and Clay, he was obligated to stop the 
arrests of Marshall and Clay

as he easily could have done, if 
he was to escape responsibility for their arrest.  Not having 
done
 
so under all the circumstances described, the Respondent 
is liable under the cited case law for the arrests and the cons
e-
quences of the arrests.  I therefore find the Respondent violated 
the employees Section 7 rights of its represented employees 
through 
the arrests of Marshall and Clay as well as that of 
Reed.
 
In 
Wild Oats
 
Community 
Markets
, 336 NLRB, 179, 181 
(2001), the Board determined that an employer

s 

actions co
n-
stituted an indirect attempt to expel the Union representatives 
and, consequently, cons
tituted interference with employee Se
c-
tion 7 rights.

 
 
In that case, the r
espondent notified the owner of 
the shopping center where Wild Oats was located and not
i
fied 
the owner of the shopping center (who had a no
-
solicitation 
policy) that hand billers wer
e outside the store.  That action 
caused the shopping center owner to call the police.
 
 
The Board 
described such action by the 
r
espondent as 

initia
t
ing a chain of 
events that culminated in the attempted removal of non
-
employee Union representatives engage
d in lawful, protected 
activity from the parking area in front of the Respondent

s 
store
.

 
 
Id.
 
at 180. 
 
While the police did not arrest any of the 
handbillers, the Board still found a violation of the Act, writing 
at 336 NLRB 
at 
181:
 
 
It is beyond cavil t
hat had the Respondent directly ordered the 
Union representatives to cease picketing and vacate the pre
m-
ises or, alternatively, directly requested the police to remove 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
340
 
the Union representatives, the Respondent would have e
n-
gaged in unlawful interference wi
th employee Section 7 
rights. 
 
[Citations omitted
.
] 
 
It would be anomalous, therefore, 
to permit the Respondent to accomplish the same objective by 
indirect means

to engage in conduct that has the intended 
and foreseeable consequence of interfering with em
ployee 
Section 7 rights. 
 
Indeed, the Board in other contexts has ind
i-
cated its willingness to hold employers responsible for viol
a-
tions of the Act that are proximate and foreseeable results of 
the employer

s action. 
 
See generally 
Sure
-
Tan, Inc. v. NLRB, 
467 U.S. 883 (1984).
 
 
In 
Sure
-
Tan
, after a union won a representation election, the 
employer, in violation of the Act, sent a letter to the Immigr
a-
tion and Naturalization Service (INS) asking it to check the 
immigration status of several employees and spar
ked an INS 
investigation that resulted in many employees leaving his e
m-
ploy. 
 
The Supreme Court determined that the 

petitioners

 
letter was the sole cause of the investigation

 
and upheld the 
administrat
ive law judge

s conclusion that
 
 
[B]ut for [petition
ers

] letter to Immigration, the discrim
i-
natees would have continued to work indefinitely.
 
 
234 NLRB 
at 1191. 
 
And there can be little doubt that [the petitioner] 
foresaw precisely this result.
 
 
Id.
 
at 884.
 
 
The 
Sure
-
Tan
 
and 
Wild
-
Oats
 
decisions show the Su
preme 
Court and the Board

s willingness to hold those who commit 
unfair practices responsible for the proximate results of their 
actions. 
 
Consistent with the Board

s ruling in 
Wild Oats
, the 
Respondent is liable for even the indirect consequences of Do
s-
te
rt

s initiating actions. 
 
It was 

proximate and foreseeable

 
that 
when the Respondent summoned the police to the store to r
e-
move 
u
nion agents that the police well might arrest some or all 
the 
u
nion agents exactly as it in fact did and charge them with 
tres
passing.
 
I find that in the context of events present here, and within 
the standard of forseeability described in 
Sure
-
Tan
 
and 
Wild
-
Oats, 
there can be no question that Marshall

s arrest was a for
e-
seeable consequence of the Respondent

s instruction to the 
p
olice to evict the 
u
nion agents, including Marshall, not just 
from the store but also from the entire premises which included 
the parking lot.  Were that not Dostert

s intent at the time of his 
communication with the police officers, he certainly had occ
a-
s
ion to observe that the police were in fact arresting 
u
nion 
agents who were not with sufficient speed exiting the parking 
lot.  And Dostert knew this was true as he was able to easily 
observe the arrest with sufficient time to have stopped the p
o-
lice

s arr
est of Marshall had he thought otherwise.
 
Clay in essence was also arrested by the police for associa
t-
ing himself with the 
u
nion agents, for protesting to the police 
respecting their actions, and for refusing to leave the parking lot 
consistent with the Re
spondent

s removal order.  He like Ma
r-
shall and Reed was arrested for and charged only with trespass. 
 
His arrest was observed by Dostert who, under any resolution 
of his disputed role in the arrest, withheld a staying hand and 
did not take any action or a
ddress any limiting instruction to the 
police. 
 
Clay

s actions were directed to making common cause 
with the 
u
nion agents

his agents

under arrest and with those 
others that had been wrongfully excluded from the building and 
were being excluded from the ent
ire premises which included 
the Respondent

s parking lot. 
 
I find that Marshall and Clay 
stand in the equivalent shoes of Reed and, for all the above 
reasons, find their arrests in the circumstances presented also 
violate Section 8(a)(1) of the Act.
20
 
 
It 
was, after all, the R
e-
spondent

s agents herein that 

Cry 

Havoc,

 
and let slip the 
dogs of war.

 
 
Julius Caesar, Act 3, scene 1, 
LL.
 
270

275,
 
Wi
l-
liam Shakespeare.
 
2. 
 
The October 15, 2009 Dostert 
s
tatements as
 
v
iolations of Section 8(a)(1) of the Act
 
The a
mended complaint alleges in paragraph 9 that the R
e-
spondent on October
 
15,
 
2009
,
 
at its Hillsboro, Oregon store 
through its store Home Department Manager Jim Dostert:
 
 
(a)
  
Directed employee not to speak with Union repr
e-
sentatives;
 
(b)
  
Told Union represen
tatives that they could not 
speak to employees;
 
(c)
  
Told Union representatives that they must go to 
the employee breakroom in order to speak with emplo
y-
ees;
 
(d)
  
Disparaged the Union in the presence of emplo
y-
ees by stating that:
 
(i)
  
Union representatives
 
are jerks;
 
(ii)
  
Unions are outdated and ridiculous;
 
(iii)
  
Union dues are ridiculous; and
 
(iv)
  
Union representatives and the Union
 
are stupid;
 
(e)
  
Threatened to have Union representatives arrested 
or removed from the store because they would not restri
ct 
their conversations with employees to the employee brea
k-
room; and
 
(f)
  
Instructed Hillsboro store Loss Prevention Mana
g-
er Michael Kline in the presence of employees to contact 
the police to have the Union representatives arrested or 
removed from the sto
re because they would not restrict 
their conversations with employees to the employee brea
k-
room.
 
                                        
        
 
20
 
The Board in 
Venet
ian Casino Resort, LLC, 
355 NLRB 
919 

of police was a direct petitioning of the Government and therefore 
protected by the First Amendment to the Constitution in a complicated 
procedural sit
uation.  An initial Board decision had gone to the United 
States Ci
r
cuit Court of Appeals for the Ninth Circuit Court of Appeals 
for enforcement and the court remanded the case for further consider
a-
tion of that narrow issue.  484 F.3d 601, 610, 614 (2007),
 
cert. denied 
128 S.Ct. 1647 (2008).  The Board addressed that remand as a two
-
member Board at 354 NLRB 120 (2009).  The Supreme Court in 
New 
Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635 (2009), found such two
-

 
August 27, 2010 dec
i-

n-
ing question on remand by stating that it was going to sever the que
s-

remand.  Thus that que
stion in the noted remand context r
e
mains before 
the Board.
 

s-
tion presented by the court of appeals on remand does not establish new 
Board law changing or controlling over the otherwise curr
ent Board 

circumstances presented violated Sec. 8(a)(1) of the Act.
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
341
 
a.  Complaint subparagraphs 9(a), (b), (c), and (e)
 
Given that I found, supra, based on credibility that Dostert 
told Reed and Witt that they must go to the br
eakroom if they 
wished to speak to employees beyond identifying themselves, 
and my other findings supra, there are no further factual di
s-
putes concerning the conduct alleged in complaint subpar
a-
graphs 9(a), (b), (c), and (e).  As to the law, the cases are 
clear, 
with 
Turtle Bay
, supra, being the most current,  that such e
m-
ployer statements and restrictions on 
u
nion agent access in the 
context of excluding actions when there is a contract right to 
visit employees violate represented employees

 
Section 7 righ
ts 
and therefore violate Section 8(a)(1) of the Act.  I so find.
 
b.  Complaint subparagraph
s
 
9(d)(i),
 
(ii),
 
(iii)
,
 
and (iv)
 
These complaint subparagraphs require further consideration 
of the arguments of the parties and analysis since they involve 
addition
al disputed facts and circumstances.
 
I credited Witt and his contemporaneous notes supra that 
Dostert made the following remarks in the on going convers
a-
tion between Reed, Witt
,
 
and Dostert:
 
 

Cannot talk to ees on the sales floor.

 

I

m
 
tired of these uni
on people.

 

Union reps: jerks.

 

Union dues are ridiculous.

 

Unions are outdated and ridiculous.

 

You

re not anyone to me.

 
 
I also credited Reed respecting her recollections of the co
n-
versation including that part that took place in the presence of 
Eng
land.  She testified that Dostert in a raised voice with raised 
voice in anger stated, inter alia:
 
 
[T]that we were only here for people

s dues money, that pe
o-
ple

these members did not need a union.  He asked me how 
much money we

d stolen from these member
s.  That he didn

t 
believe in unions, that we didn

t need unions, and he wanted 
us to leave.
 
 
England testified that she was working at a closed check 
stand in the apparel department when she was approached by 
Union 
A
gent Reed and Manager Dostert.  She tes
tified that 
Reed came to her and said:
 
 

I have the right to speak to you, I

m from the Union

, and 
she handed me a paper with something on it that was going on 
with the Union at that time

 
 
England testified that she was focused on listening to what 
Reed
 
said to her and that Manager Dostert was right next to 
Reed at the time. 
 
She further testified: 

I do not recall:  when 
asked 
if the home manager said anything to her at that point in 
time.  No other questions were asked of her respecting what she 
heard.
  
She did testify however that the approach of Dostert and 
Reed was 

a little bit 
overwhelming.

 
The Respondent

s argument that the testimony of Reed and 
Witt in these regards should be discredited has been rejected 
supra.  Respondent argues further howeve
r that the General 
Counsel did not establish that any statutory employee ove
r-
heard the claimed remarks of Dostert other than England who is 
hearing impaired and did not testify she heard any of the r
e-
marks.  The test of whether or not England heard the rem
arks at 
issue 
is one of fact.
 
Contrary to the argument of the Respondent, England did not 
testify that she did not hear statements of Dostert.  England 
testified she focused on Reed, that Dostert was next to her and 
that she 

did not recall

 
whether or not
 
he made any remarks.  
And there is no dispute that Dostert in a loud manner at the start 
of the contact with England, instructed her not to talk to Reed.  
The Respondent notes England is hearing impaired.  The record 
establishes she wears a hearing aid, h
ears best when facing the 
speaker and augments her hearing with lip reading.  In this 
connection I note and find important:  that she was facing Reed 
and Dostert, was close to them at the time of the events in co
n-
test, and was focusing on the two individua
ls.  She testified as 
to the specifics of what Dostert was doing during these events.  
Given all the above, I find the statements of Dostert described 
by Reed supra as being made in the presence of England, were 
reasonably heard by her given all the circum
stances including 
her auditory circumstances.  Therefore I find the remarks were 
made in the presence of a represented statutory employee.
 
The Respondent argues on brief at 67:
 
 
Disparaging remarks 

that [do] not suggest that the emplo
y-
ees

 
protected activ
ities were futile, [do] not reasonably co
n-
vey any explicit or implicit threats, and [do] not constitute 
harassment that would reasonably tend to interfere with e
m-
ployees

 
Section 7 rights

 
do not violate Section 8(a)(1). 
 
Trailmobile Trailer,
 
LLC
, 343 NLRB
 
95 (2004); 
see also
 
Sears, Roebuck & Co
., 305 NLRB 193 (1991).
 
 
The General Counsel implicitly accepts Respondent

s argument 
but counters on brief at 40

41:
 
 
In 
Turtle Bay Resorts, 
353 
NLRB 
[1242, 1278

1279]
 
(2009),
 
while recognizing that 

[W]ords of
 
disp
aragement alone co
n-
cerning a union or its officials are insufficient for finding a v
i-
olation
 
of Section 8(a)(1),

 
the Board nevertheless found the 
supervisor

s disparaging comments to
 
be a violation when 
considered along with the threats accompanying the d
ispara
g-
ing
 
comments. 
 
Similarly, in 
Advanced Architectural Metals, 
Inc., 
351 
NLRB 
1208, 1216 (2007),
 
the Board affirmed the 
ALJ

s finding that a directive to an employee to talk to a 
manager
 
about problems rather than the 

stupid union

 
u
n-
lawfully disparag
ed the union and tended to
 
restrain emplo
y-
ees in the exercise of their rights to consult with and be repr
e-
sented 
by 
their
 
union.
 
 
I find the General Counsel

s cited cases, especially 
Turtle 
Bay
 
and noting that the cited 
Turtle Bay 
decision was adopted 
by t
he Board in 
Turtle Bay Resorts, 
355 NLRB 706
 
(2010),
 
controlling here. 
 
Accordingly, I find that Dostert

s disparag
e-
ment of the 
u
nion agents and the Union as testified to by Reed 
in the presence of England violated Section 8(a)(1) of the Act. 
 
I find viola
tive however only the statements I have found were 
made by Dostert specifically above rather than the attributions 
recited in the complaint subparagraph.
 
c.  Complaint subparagraph 9(f)
 
The complaint subparagraph alleges that Dostert
 
instructed 
Hillsboro s
tore Loss Prevention Manager Michael Kline in the 
presence of employees to contact the police to have the 
u
nion 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
342
 
representatives arrested or removed from the store because they 
would not restrict their conversations with employees to the 
employee breakroom.
  
Given my earlier findings, the sole r
e-
maining unresolved element respecting this allegation is whet
h-
er or not Kline received his instructions for Dostert in the pre
s-
ence of employees.
 
The General Counsel argues on brief at 22

23:
 
 
An employer further vio
lates Section 8(a)(1) 
by 
threatening 
and causing a Union representative

s arrest for meeting with 
employees on its premises when its efforts to bar the repr
e-
sentative from its premises are unlawful. 
 
See, e.g.,
 
Downtown 
Hartford YMCA, 
349 NLRB 
960, 972

973
 
(2007). 
 
Accord
:
 
Jerry Cardullo Ironworks, Inc., 
340 NLRB 
515, 521 
(2003);
 
Fabric Warehouse, 
294 NLRB 
189,
 
192 (1989), 
enfd. 
sub 
nom. 
Hancock Fabrics v.
 
NLRB, 
902 F.2d 28 
(4th Cir. 
1990). 
 
See 
also 
Indio Grocery Outlet, 
323 
NLRB 
1138, 
1142
 
(1997) 
(employe
r violated Sec.8(a)(1) 
by 
threatening to have union 
representatives
 
arrested, and thereafter requesting and causing 
police to arrest them, for picketing and
 
distributing union
-
related literature on its premises where it did not have lawful 
right to
 
exclude
 
them from the property). 
 
Such conduct vi
o-
lates Section 8(a)(1) regardless of
 
whether employees hear the 
threats or witness the arrests because the conduct itself
 
inte
r-
feres with the exercise of Section 
7 
rights. 
 
Roger 
D. 
Hughes 
Drywall, 
344 NLRB 413, 41
5 
(2005). 
 
Applying the above 
precedent to the record evidence developed at trial
 
demo
n-
strates that Respondent violated Section 8(a)(1) as alleged in 
the Amended
 
Complaint.
 
 
The Board in 
Roger 
D. 
Hughes Drywall, 
supra
,
 
noted further at 
344 NLRB 
at 
415:
 
 
Th
e Board has found 8(a)(1) violations based on employer

s 
actions such as calls to police, threats and attempted arrests, 
and harassment with water sprinklers directed against area 
standards picketers and Union agents without reference to 
whether these acti
ons were witnessed by any of the emplo
y-
er

s statutory employees. 
 
See 
Corporate Interiors
, 340 
NLRB 732, 745

747 (2003), citing, inter alia, 
Bristol Farms
, 
above. 
 
See also 
Petrochem Insulation, Inc.
, 330 NLRB 47, 
49 (1999), enfd. 240 F.3d 26, 29 (D.C. Cir
. 2001) (union

s a
r-
ea standards activity on behalf of employees whom it repr
e-
sents is protected activity).
 
 
This being so, I find it is unnecessary to determine if Kline, as 
alleged in the complaint subparagraph, was instructed by Do
s-
tert in the presence o
f employees to contact the police to have 
the 
u
nion representatives arrested or removed.  Clearly Dostert 
took the action described.  The cited case makes it clear that the 
presence or absence of employees in such circumstan
c
es is 
immaterial.  Accordingly 
I find the Respondent by taking the 
actions described violated Section 8(a)(1) of the Act whet
h
er or 
not employees were present when the Respondent

s agent
,
 
Do
s-
tert
,
 
told the Respondent

s agent, Klein, to take the actions 
indicated.
 
3. 
 
The October 15, 200
9 
c
onduct of the Respondent

s 
a
gents as 
a 
v
iolation of Section 8(a)(5) and (1) of the Act
 
The complaint alleges in paragraph 13, that the Respondent

s 
Hillsboro store Home Department Manager Dostert in limiting 
the 
u
nion agents

 
rights to contact represent
ed store employees 
within the facility on October 15, 2009, in a manner inco
n-
sistent with the parties

 
past practice, unilaterally changed the 
terms and conditions of 
u
nion
-
represented employees within 
the store without notifying the Union, bargaining with
 
the U
n-
ion respecting the change or obtaining the Union

s permission 
and, in so doing, the complaint alleges in paragraph 14, the 
Respondent violated Section 8(a)(5) and (1) of the Act.
 
The General Counsel urges I find a violation of Section 
8(a)(5) and (1
) of the Act occurred based essentially on my 
findings and conclusions respecting the other allegations of the 
complaint.  The General Counsel argues as follows.  First, the 
Respondent and the Union had a contract with language and 
past practice consistent
 
with the request of Reed and Witt to 
visit represented employees.  Second, the Respondent at all 
times at the Hillsboro store on October 15, 2009, failed and 
refused to allow visitation rights and prohibited them by var
i-
ously, telling the 
u
nion agents to 
stop attempting to visit with 
store employees and to leave the store, telling employees not to 
talk to the 
u
nion agents, and, finally, by summoning the police 
and instructing them to remove the 
u
nion agents as trespassers, 
thereby initiating a process resu
lting in the police undertaking 
the removal and arrest of 
u
nion agents.  Third, the Union was 
not provided with notice of, nor an opportunity to bargain r
e-
specting, the denial of the previously granted and historically 
utilized visitation rights. 
 
These el
ements, in their totality, a
r-
gues the General Counsel, rise to the level of a denial of a n
e-
g
o
tiated and contract right and practice undertaken by the R
e-
spondent unilaterally: a classic violation of Section 8(a)(5) and 
(1) of the Act.
 
The General Counsel c
ites supporting Board cases on brief at 
41:
 
 
A 
change in the parties

 
practice with respect to in
-
store vi
s-
it
a
tions 
by 
Union representatives constitutes a material 
change.
 
 
Ernst Home Centers,
 
308 
NLRB 
848, 
848

[8]
49 
(1992). 
 
Accordingly
, an employer viola
tes Section
 
8(a)(1) 
and 
(5)
 
by 
unilaterally altering the parties

 
contractual access 
provisions or practice. 
 
See, e.g.,
 
Turtle Bay Resorts, 
353 
NLRB 
[1242, 1274

1276]
 
(2009); 
Frontier Hotel 
& 
Casino,
 
309 
NLRB 
761, 766 (1992), 
enfd. sub nom
. NLRB v. Unb
e-
li
evable, Inc., 
71 F.3d 
1434 (9
th
 
Cir. 
1995); 
Ernst Home Ce
n-
ters, 
308 
NLRB at 848

[8]
49.
 
 
The Charging Party focuses its posthearing brief on this issue 
and provides a scholarly recitation of Board and court cases.  
The Charging Party argues on brief at 2:
 
 
The Board has 

long held that a union

s access to represented 
employees on an employer

s premises is a mandatory subject 
of bargaining and that an employer

s unilateral modification 
of contractual access provisions violates Section 8(a)(5) of the 
Act
.

  
Am
erican Commercial Lines, Inc
., 291 NLRB 1066,
 
1072 (1988) (citing 
Campo Slacks, Inc.
, 250 NLRB 420, 429 
(1980)
,
 
enfd. mem. 659 F.2d 1069 (3
d
 
Cir. 1981); 
Boyer 
Bros., Inc
.
,
 
217 NLRB 342, 344 (1975), 
Granite City Steel 
Co
., 167 NLRB 310 (1967)).
 
 
The Respond
ent

s arguments respecting this paragraph of the 
complaint essentially track its arguments set forth and rejected 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
343
 
above addressing the earlier considered allegations of the co
m-
plaint respecting the parties

 
practice in applying the contract
u-
al language at 
issue and the events occurring at the Hillsb
oro 
store on October 15, 2009.
 
Given my factual findings, supra, the cases cited by the Ge
n-
eral Counsel and the Charging Party are on point respecting the 
law applicable to unilateral changes in the circumstances
 
of the 
instant case.  As found supra, Dostert on October 15, 2009, 
simply prohibited the two 
u
nion agents, who announced they 
were there to speak to represented employees, from doing so on 
the shop floor.  The subsequent arguments about what would or 
woul
d not have been reasonable or inconsistent with practice 
beyond that simple prohibition was, I reiterate here, not mater
i-
al to resolving the earlier allegations and they are also not rel
e-
vant to resolving the instant allegation.  Thus the complaint 
alleges
 
the violation occurred on October 15, 2009, th
r
ough 
Dostert.  The allegation, paragraph 13 of the complaint, does 
not allege any other Respondent agents engaged in a violation 
of the Act in this complaint paragraph.  No continuing theory of 
a violation is
 
alleged.  Thus, subsequent positions of the parties 
on the reach and applicability of the contract and its history of 
application to later events is not material to the analysis of this 
allegation and the cited cases control.
 
Given all the above, I sustai
n complaint paragraph 13 and 
find that the Respondent, through Dostert, in denying the two 
u
nion agents access to store employees on the store floor under 
the circumstances found herein violated Section 8(a)(5) and (1) 
of the Act.
 
C
ONCLUSIONS OF 
L
AW
 
On the
 
basis of the above findings of fact and the record as a 
whole and Section 10(c) of the Act, I make the following co
n-
clusions of law.
 
1. 
 
The Respondent is,
 
and has been at all times material, an 
employer engaged in commerce within the meaning of Section 
2
(2), (6), and (7) of the Act.
 
2. 
 
The Charging Party is, 
and has been at all relevant times, 
a labor organization within the meaning of Section 2(5) of the 
Act.
 
3. 
 
At all times material
, based on Section 9(a) of the Act, the 
Union has been the exclusive r
epresentative of the following 
units of the Respondent

s employees for purposes of collective 
bargaining:
 
 
The Grocery, Produce, and Delicatessen (Grocery) Unit:
 
 
All employees within the jurisdiction of United Food 
& Commercial Workers

 
Union Local 555, c
overed by the 
wage schedules and classifications listed herein (head 
clerk/head produce clerk, journey person clerk, apprenti
c-
es, courtesy clerks, demonstrators, container clerks e
m-
ployed in the grocery, produce and delicatessen depar
t-
ments), for all prese
nt and future stores of the Respondent 
in Multnomah, Washington, Clackamas, Columbia, and 
Yamhill Counties, Oregon.
 
 
The Combined Checkout (CCK) Unit:
 
 
All employees employed in the Respondent

s comb
i-
nation food/non
-
food check stand departments in all pr
e-
s
ent and future combination food/non
-
food check stand 
departments in Multnomah, Washington, Clackamas, C
o-
lumbia, and Yamhill Counties, Oregon.
 
 
The Retail Meat Unit:
 
 
All employees covered by the wage schedules and 
classifications listed herein (head meat c
utter, journeype
r-
son meat cutter, apprentices, journeyperson meat wrapper, 
lead person, journeypersons employed in the retail meat, 
service counter/butcher block, and service fish depar
t-
ments), for all present and future stores of the Respondent 
in Multnom
ah, Washington, Clackamas, Columbia, and 
Yamhill Counties, Oregon.
 
 
The Non
-
Food Unit:
 
 
All employees within the jurisdiction of United Food 
& Commercial Workers Union Local 555, covered by the 
wage schedules and classifications listed herein (general 
sale
s, store helper clerks, salvage, pharmacy tech A, lead 
clerks, PICs), for all present and future stores of the R
e-
spondent in Multnomah, Washington, Clackamas, Colu
m-
bia, and Yamhill Counties, Oregon.
 
 
4.
 
 
The units set forth above, and each of them, are app
ropr
i-
ate for the purposes of collective bargaining within the meaning 
of Section 9(b) of the Act.
 
5. 
 
The Respondent violated Section 8(a)(1) of the Act by 
engaging in the following acts and conduct on October 15, 
2009
,
 
at its Hillsboro, Oregon store at a 
time when the parties

 
collective
-
bargaining agreements allowed 
u
nion agents to visit 
the Respondent

s represented stores during business hours and 
talk to represented store employees on the store floor for a re
a-
sonable period under reasonable circumstance
s:
 
a. 
 
Directed 
u
nion
-
represe
nted employees not to speak to u
n-
ion representatives on the store floor;
 
b. 
 
Told 
u
nion
-
representatives not to talk to 
u
nion
-
represented employees on the store floor;
 
c. 
 
Told 
u
nion representative they must go to the employee 
b
reakroom in order to speak with represented employees;
 
d. 
 
Disparaged the Union in the presence of employees by 
stating variously that 
u
nion representation was unnecessary and 
outdated, that the Union and its representatives were stupid, 
stealing employees
 
dues monies, and otherwise without value 
or worth;
 
e. 
 
Threatened to have 
u
nion representatives arrested or r
e-
moved from the store because they would not restrict their co
n-
versations with represented employees to the store employee 
breakroom;
 
f.
 
 
Instruct
ed the Respondent

s security officer to contact the 
police to have the 
u
nion representatives arrested or removed 
from the store because they would not restrict their contract 
with represented employees to the store employee breakroom;
 
g.
 
 
Caused the arrest
 
of Union 
R
epresentatives 
Reed, Ma
r-
shall
,
 
and Clay 
because they refused to leave, or were not suff
i-
ciently rapid in attempting to leave, the Respondent

s store and 
parking lot;
 
h.
 
 
On and after October 15, 2009, caused the criminal pro
s-
ecution of the arres
ted 
u
nion representatives because they r
e-
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
344
 
fused to leave, or were not sufficiently rapid in attempting to 
leave, the Respondent

s store and parking lot.
 
6. 
 
Respondent violated Section 8(a)(5) and (1) of the Act in 
limiting the 
u
nion agents

 
rights to conta
ct represented store 
employees within its Hillsboro, Oregon facility on October
 
15,
 
2009, in a manner inconsistent with the parties

 
past practice, 
unilaterally changing the terms and conditions of 
u
nion
-
represented employees within the store without notif
ying the 
Union, bargaining with the Union respecting the change, or 
obtaining the Union

s permission.
 
7
.
 
 
The unfair labor practices described above are unfair l
a-
bor practices within the meaning of Section 2(6) and (7) of the 
Act.
 
R
EMEDY
 
Having found that 
the Respondent violated the Act as set 
forth above, I shall order that it cease and desist therefrom and 
post remedial Board notices addressing the violations found.
 
 
The language on the Board notices will conform to the Board

s 
decision in 
Ishikawa Gasket
 
America, Inc
., 337 NLRB 175 
(2001), which reiterates the simple logic of the proposition that 
remedial notices should be drafted in plain, straightforward, 
layperson language that clearly informs employees of their 
rights and the viola
tions of the Act fou
nd.
 
The notice will be directed to be posted in each and all the 
Respondent

s stores in which employees in the bargaining units 
cited herein are regularly employed.  The controversy while 
occurring at a single store was treated by all concerned as ha
v-
ing f
ar wider

contract wide

implications. 
 
The question of 
u
nion agent access is governed by the uniform contract la
n-
guage at those facilities.  Further both the Union and the R
e-
spondent viewed the incident as having application to all stores 
under the contract
s.  And, importantly, the Respondent in 
communications with employees at all the represented facilities 
after the event,  described the arrests as resulting from 
u
nion 
agent disregard of applicable contract language and practice, as 
discussed in part supra
, which language and practices were 
described as applicable to all the unit
-
represented stores.
 
Further as the Board held in the recent case of 
J. Picini 
Flooring
, 356 NLRB 
11
 
(2010), notices should also be pos
t
ed 
electronically, on the Respondent

s intran
et or internet site, if 
the Respondent customarily uses such electronic posting to 
communicate with its employees or members.  Similarly, noti
c-
es should be distributed by email if the Respondent customar
i
ly 
uses email to communicate with its employees, and
 
by any 
other electronic means of communication so used by the R
e-
spondent.
 
The Respondent shall be ordered to make the Union or the 
u
nion representatives, as the case may be, whole for any and all 
legal, representational and related costs arising from the 
Reed, 
Marshall
,
 
and Clay arrests and subsequent related proceedings 
and the Respondent will be ordered to notify the appropriate 
law enforcement and court authorities of the illegality of the 
arrests and to seek the expungement of associated records. 
 
Roge
r D. Hughes Drywall
, 344 NLRB 413 (2005); 
Schear

s 
Food Center
, 318 NLRB 261, 267 (1995); 
K Mart Corp., 
313 
NLRB 50, 58 (1993); 
Baptist Memorial Hospital
, 229 NLRB 
45, 46 (1977), affd. 568 F.2d 1 (6th Cir. 1977). 
 
See also 
Petr
o-
chem Insulation, Inc
., 240 F
.3d 26, 35 (D.C. Cir. 2001).
 
The General Counsel seeks compound interest on the sums 
due herein. 
 
The Board has recently changed its view respecting 
interest calculation as set forth in 
Kentucky River Medical Ce
n-
ter
, 356 NLRB 6
 
(2010), in which it announce
d that it will 
ro
u
tinely order compound interest calculated on a daily basis on 
backpay and other monetary awards in backpay cases and that 
this standard will be applied retroactively.  The Board

s interest 
calculations standards have without exception bee
n applied 
uniformly in a standard manner respecting the means or form
u-
las for calculation of all monetary remedies.  I conclude that the 
Board

s new standard should apply herein.
  
I shall therefore 
grant the General Counsel

s request and shall direct inter
est on 
the make whole sums involved herein be calculated and paid 
with interest compounded on a daily basis 
consistent with 
Ke
n-
tucky River Medical Center
, 
supra
.
 
Based upon the above findings of fact and conclusions of 
law, and on the basis of the entire r
ecord herein, I issue the 
follow
ing recommended
21
 
ORDER
 
The Respondent, 
Fred Meyers Stores, Inc., Hillsboro, Or
e-
gon, 
its officers, agents, successors, and a
s
signs, shall
 
1.
 
 
C
ease and desist from
 
(a) Directing union
-
represented employees not to speak to 
un
ion representatives on the store floor
.
 
(b) Telling union representatives not to talk to 
u
nion
-
represented employees on the store floor
.
 
(c) Telling union representative they must go to the emplo
y-
ee breakroom in order to speak with represented employees.
 
(
d) Disparaging the Union in the presence of employees by 
stating variously that union representation was unnecessary and 
outdated, that the Union and its representatives were stupid, 
stealing employees

 
dues moneys
,
 
and were otherwise without 
value or wort
h.
 
(e) Threatening to have union representatives arrested or r
e-
moved from the store because they would not restrict their co
n-
versations with represented employees to the store employee 
breakroom.
 
(f) Instructing the Respondent

s security officer to contact
 
the police to have the union representatives arrested or removed 
from the store because they would not restrict their contract 
with represented employees to the store employee breakroom.
 
(g) Causing the arrest of union representatives because they 
refused
 
to leave, or were not sufficiently rapid in attempting to 
leave, the Respondent

s store and parking lot.
 
(h) On and after October 15, 2009, causing the criminal 
prosecution of the arrested union representatives because they 
refused to leave, or were not s
ufficiently rapid in attempting to 
leave, the Respondent

s store and parking lot
.
 
(i) Limiting the union agents

 
rights to contact represented 
store employees in a manner inconsistent with the parties

 
past 
                                        
        
 
21
 
If no exceptions are filed as provided by Sec. 102.46 of the 

ons, and reco
m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections shall be waived for all purposes.
 
  
 
 
 
FRED MEYERS STORES
,
 
INC
.
 
 
 
 
 
 
345
 
practice, thereby unilaterally changing the terms
 
and conditions 
of 
u
nion
-
represented employees in the bargaining units noted 
above, without notifying the Union, bargaining with the Union 
respecting the change or obtaining the Union

s permission.
 
(j) In any like or related manner restraining or coercing 
e
m-
ployees in the exercise of the rights guaranteed them by Section 
7 
of the 
Act.
 
2.
 
 
Take the following affirmative action
 
necessary
 
to effe
c-
tuate the policies of the Act
.
 
(a) Make the Union or Union Agents Reed, Marshall
,
 
and 
Clay, as the case may be, who
le for any and all legal, represe
n-
tational and related costs arising from the Reed, Marshall
,
 
and 
Clay arrests and subsequent related proceedings, with interest, 
in the manner described in the remedy section of this decision.
 
(b) Notify the appropriate law
 
enforcement and court autho
r-
ities of the illegality of the arrests and to seek the expungement 
of associated records and within 3 days notify Reed, Marshall, 
an
d Clay that this has been done.
 
(c) Within 14 days after service by the Region, post copies of 
the attached notice set forth in the Appendix
22
 
at its union
-
represented stores which are covered by any of the collective
-
bargaining agreements covering one or more of the bargaining 
units cited herein. 
 
Copies of the notice, in English and such 
other lan
guages as the Regional Director determines are nece
s-
sary and proper to communicate with employees, on forms 
provided by the Regional Director, after being signed by the 
Respondent

s authorized representative, shall be posted by the 
Respondent and maintaine
d for 60 consecutive days in co
n-
spicuous places, including all places where notices to emplo
y-
ees are customarily posted in each of the facilities where repr
e-
sented employees covered by the cited contracts or in the ba
r-
gaining units currently covered by the
 
contracts, are employed. 
 
In addition to physical posting of paper notices, notices shall be 
distributed electronically, such as by email, posting on an intr
a-
net or an internet site, or other electronic means, if the R
e-
spondent customarily communicates wi
th its employees by 
such means. 
 
Reasonable steps shall be taken by the Respon
d-
ent to ensure the notices are not altered, defaced
,
 
or covered by 
other material.  In the event that, during the pendency of these 
proceedings, the Respondent has gone out of bu
siness or closed 
one or more of the facilities at which the notice was to have 
been posted, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all former employees employed 
by the Respondent at the closed facility at any t
ime after Oct
o-
ber 15, 2009.
 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form
 
provided by the Region or Subr
egion attesting to the 
steps that the Respondent has taken t
o comply.
 
 
                                        
        
 
22
 
If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o
lated 
Federal labor law and has ordered us to post and obey thi
s notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act together with other employees for your ben
e
fit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
Under collective
-
bargaining contracts Fred Meyer has negotia
t-
ed with the United Food and Commercial Workers Local No. 
555, affiliated with United Food and Commercial Workers 
International Union (the Union), respecting bargaining units of 
our employees de
scribed further down on this notice, we have 
contract clauses and a practice of applying that contract clause 
which provides that union agents may contact our union
-
represented store employees in our stores on union business 
during the employees

 
working h
ours in a manner that does not 
interfere with service to customers nor unreasonably interrupt 
employees in the performance of the employees

 
duties.
 
 
The Union and the Company had a dispute regarding union 
agent access to store employees at our Hillsboro, 
Oregon store 
on October 15, 2009.  After a trial at which we appeared, a
r-
gued and presented evidence, the National Labor Relations 
Board has found that in handling that dispute, we violated the 
National Labor Relations Act and has directed us to post and 
o
bey this notice to our 
u
nion
-
represented emplo
yees and to 
abide by its terms.
 
 
Accordingly, we give our employees the following assurances.
 
 
W
E WILL NOT
 
direct our 
u
nion
-
represented employees not to 
speak to union rep
resentatives on the store floor.
 
W
E WIL
L NOT
 
tell
 
u
nion representatives visiting our repr
e-
sented stores not to talk to 
u
nion
-
represent
ed employees on the 
store floor.
 
W
E WILL NOT
 
tell union representatives visiting our repr
e-
sented stores they must go to the employee breakroom in order 
to s
peak 
with represented employees.
 
W
E WILL NOT
 
disparage or criticize the Union or the visiting 
union agents in our stores in the presence of our employees by 
stating variously that union representation was unnecessary and 
outdated, that the Union and its represe
ntatives were stupid, 
stealing employees dues monies, and/or were o
therwise without 
value or worth.
 
W
E WILL NOT
 
threaten union representatives visiting our re
p-
resented stores that we will have them arrested or removed 
from the store because they would not 
restrict their convers
a-
tions with represented employees 
to the store employee brea
k-
room.
 
 DECISIONS OF THE NAT
IONAL L
ABOR RELATIONS BOARD
 
346
 
W
E WILL NOT
 
instruct our store security officers to contact 
the police to have the union representatives arrested or removed 
from the store because the union represent
atives would not 
restrict their contract with represented employees 
to the store 
employee breakroom.
 
W
E WILL NOT
 
cause the arrest of union representatives, i
n-
cluding Union 
A
gents 
Reed, Marshall
,
 
and Clay, 
because they 
refused to leave, or were not sufficie
ntly
 
rapid in attempting to 
leave, 
our Hillsbor
o, Oregon store and parking lot.
 
W
E WILL NOT
 
cause the criminal prosecution for trespass of 
union representatives, including Union Agents 
Reed, Marshall, 
and Clay, 
because they refused to leave, or were not su
fficien
t-
ly rapid in attempting to leave, the Respondent

s Hillsbor
o, 
Oregon store and parking lot.
 
W
E WILL NOT
 
fail and refuse to bargain collectively with the 
Union as the exclusive bargaining representative of our e
m-
ployees in the bargaining units of emp
loyees described below 
by denying union agents access to our represented store e
m-
ployees on the store floor in a manner consistent with our co
n-
tracts

 
terms and our practice of applying said terms without 
prior notice to the Union and without affording the
 
Union the 
opportunity to bargaining with respect to this conduct 
and the 
effects of this conduct.
 
W
E WILL NOT
 
i
n any other like or related manner restrain or 
coerce employees in the exercise of the rights guaranteed them 
by Section 7 
of the 
Act.
 
W
E WILL 
m
ake the Union or Union Agents Reed, Marshall, 
and Clay, as the case may be, whole for any and all legal, re
p-
resentational and related costs arising from the Reed, Marshall, 
and Clay arrests and any and all related, subsequent procee
d-
ings, with interest com
pounded daily on the amounts due.
 
W
E WILL
 
notify the appropriate law enforcement and court 
authorities of the illegality of the arrests of Reed, Marshall, and 
Clay on October 15, 2009, and 
WE WILL
 
seek the expunge
ment 
of associated official records and, fu
rther, 
WE WILL
, within 3 
days of our actions, notify the Union and Reed, Marshall, an
d 
Clay that this has been done.
 
 
The United Food and Commercial Workers Local No. 555, 
affiliated with United Food and Commercial Workers Intern
a-
tional Union is
 
and has be
en the exclusive representative of our 
employees in the following units for purposes of collective 
bargaining:
 
 
The Grocery, Produce, and Delicatessen (Grocery) Unit:
 
 
All employees within the jurisdiction of United Food 
& Commercial Workers

 
Union Local
 
5
55, covered by the 
wage schedules and classifications listed herein (head 
clerk/head produce clerk, journey person clerk, apprenti
c-
es, courtesy clerks, demonstrators, container clerks e
m-
ployed in the grocery, produce and delicatessen depar
t-
ments), for all 
present and future stores of the Respondent 
in Multnomah, Washington, Clackamas, Columbia, and 
Yamhill Counties, Oregon.
 
 
The Combined Checkout (CCK) Unit:
 
 
All employees employed in the Respondent

s comb
i-
nation food/non
-
food check stand departments in all
 
pr
e-
sent and future combination food/non
-
food check stand 
departments in Multnomah, Washington, Clackamas, C
o-
lumbia, and Yamhill Counties, Oregon.
 
 
The Retail Meat Unit:
 
 
All employees covered by the wage schedules and 
classifications listed herein (head m
eat cutter, journeype
r-
son meat cutter, apprentices, journeyperson meat wrapper, 
lead person, journeypersons employed in the retail meat, 
service counter/butcher block, and service fish depar
t-
ments), for all present and future stores of the Respondent 
in Mu
ltnomah, Washington, Clackamas, Columbia, and 
Yamhill Counties, Oregon.
 
 
The Non
-
Food Unit:
 
 
All employees within the jurisdiction of United Food 
& Commercial Workers Union Local 555, covered by the 
wage schedules and classifications listed herein (general
 
sales, store helper clerks, salvage, pharmacy tech A, lead 
clerks, PICs), for all present and future stores of the R
e-
spondent in Multnomah, Washington, Clackamas, Colu
m-
bia, and Yamhill Counties, Oregon.
 
 
F
RED 
M
EYER 
S
TORES
,
 
I
NC
.
 
 
 
